               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


LYNN DOE, as Guardian ad Litem
for "ROBBY" and "TIMMY," minors,
ANN DOE, as Guardian ad Litem
for "ADAM," a minor, ELLEN DOE,
as Guardian ad Litem for
"DANNY," a minor, and CINDY
DOE, as Guardian ad Litem for
 "WYATT," a minor,

               Plaintiffs,

     V.                                1:17CV183

UNITED STATES OF AMERICA,
STEPHEN J. SICINSKI, KIM
MCBROOM, ANNETTE SKINNER
COLEMAN, EMILY MARSH,
JOHN/JANE DOE #1,
JOHN/JANE DOE #2, and
JOHN/JANE DOE #3,

               Defendants.


                  MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Presently before this court is the Motion to Dismiss

Plaintiffs' Amended Complaint filed by Defendant United States

of America (the "Government"). (Doc. 40.) The Government has

filed a brief in support of its motion. (Doc. 41.) Plaintiffs

Lynn Doe, Ann Doe, Ellen Doe, and Cindy Doe (collectively,

"Plaintiffs") have filed a response in opposition, (Doc. 46),

and the Government has replied, (Doc. 49).
     Also before this court is the Motion to Dismiss Plaintiffs'

Amended Complaint filed by Defendants Stephen J. Sicinski, Kim

McBroom, Annette Skinner Coleman, and Emily Marsh (collectively,

"Individual Defendants," and together with the Government,

"Defendants"). (Doc. 42.) The Individual Defendants have filed a

brief in support of their motion. (Doc. 43.) Plaintiffs have

responded in opposition, (Doc. 47), and the Individual

Defendants have replied, (Doc. 50). Defendants' Motion for a

Stay in Light of Lapse of Appropriations is also before this

court. (Doc. 48.) On March 14, 2019, this court heard oral

argument on both motions to dismiss. For the reasons stated

herein, the Government's Motion to Dismiss, (Doc. 40), will be

granted in part and denied in part. The Individual Defendants'

Motion to Dismiss, (Doc. 42), will be granted. And Defendants'

Motion for a Stay, (Doc. 48), will be denied as moot.

I.   BACKGROUND

     Plaintiffs allege that Jose Nevarez ("Nevarez"), an

instructor at Department of Defense ("DoD") elementary schools

located on the Fort Bragg military installation in North

Carolina, sexually abused their children. (Amended Complaint

("Am. Compl.") (Doc. 39) IT 1, 2, 31.) Plaintiffs bring this

lawsuit alleging wrongful acts and omissions by the Defendants,

in violation of duties owed to Plaintiffs' children pursuant to



                             - 2 -
a federal statute, DoD regulations, and North Carolina common

law. (E.g., id.     10, 13.)1

    A.    Parties

     Plaintiff Lynn Doe is the mother and Guardian ad Litem for

minors "Robby" and "Timmy." (Id.   I 22.)2   Plaintiff Ann Doe is the

mother and Guardian ad Litem for minor "Adam." (Am. Compl. (Doc.

39) ¶ 23). Plaintiff Ellen Doe is the mother and Guardian ad

Litem for minor "Danny." (Id. ¶ 24.) Plaintiff Cindy Doe is the

mother and Guardian ad Litem for minor "Wyatt." (Id. I( 25.)

     Defendant Sicinski is a colonel in the United States Army

and was the Fort Bragg Garrison Commander during the relevant

time. (Id. ¶ 27.) Defendant McBroom was the principal at Fort

Bragg's Pope Elementary School ("Pope Elementary") beginning in

the fall of 2011 and during the relevant time thereafter. (Id.

¶¶ 28, 94). Defendant Coleman was a counselor at Pope Elementary

during the relevant time. (Id. ¶ 29.) Defendant Marsh was the

Fort Bragg District Superintendent during the relevant time.

(Id. ¶ 30.)




       Plaintiffs rely on numerous DoD Education Activity
("DoDEA") and United States Army regulations, protocols,
policies, practices, and procedures, which the court will
generally and collectively refer to as the "DoD regulations."

     2  Robby was born in 1999 and was a minor when Plaintiffs
filed this lawsuit on March 3, 2017. (Id. ¶ 22; see Doc. 1.)

                                - 3 -
      B.   Factual Allegations

      The facts, viewed in the light most favorable to

Plaintiffs, are as follows.

      Plaintiffs do not allege when Nevarez was hired as an

instruction at Fort Bragg's DoD-operated elementary schools.

Whenever Defendants hired Nevarez to be a substitute teacher,

teacher's aide, and paraprofessional educator ("parapro"), they

allegedly did not conduct a thorough background check, in

violation of DoD regulations. (Id. 1111 47-48, 50.) The background

check Defendants did conduct failed to obtain information from

Nevarez's home jurisdiction of Puerto Rico. (Id. $ 50.)

Plaintiffs allege that a more thorough background check would

have revealed prior allegations of sexual abuse from 2006, (id.

11   46, 48), and that Defendant Marsh later "admitted that had

the background check been completed Nevarez would not have been

hired." (Id. 1 50.)3   Because Defendants did not conduct a

thorough background check, Defendants were allegedly required to

subject Nevarez to line-of-sight supervision or video monitoring

in accordance with DoD regulations, which Defendants did not do.

(Id. ¶¶ 49, 51.)




       As will be explained hereinafter, the background check,
       3
according to Plaintiffs, was conducted by the FBI. Plaintiffs
neither allege nor explain how the school might have been
negligent in relying upon an FBI background check.

                                 - 4 -
     As a result, Plaintiffs allege that Nevarez sexually abused

elementary school students from August 2010 through November

2012 at several Fort Bragg schools, including Pope Elementary.

(See id. ¶ 38.)

          1.   Nevarez's Conduct at Pope Elementary

     From 2010 until at least November 2011 and March 2012 at

the latest, Nevarez was a substitute teacher and teacher's aide

at Pope Elementary. (See id. ¶¶ 39, 121.) Robby, Timmy, Adam,

Danny, and Wyatt (collectively, "Minor Plaintiffs") attended

Pope Elementary during this time. (Id. ¶ 39.) Minor Plaintiff

Robby is autistic, (id. ¶ 22), and Defendants assigned Nevarez

to be Robby's parapro for the 2010-11 and 2011-12 academic

years. (Id. ¶¶ 39, 44, 192.) During this time, Nevarez allegedly

sexually abused Minor Plaintiffs in school classrooms and

bathrooms during school hours. (See id. ¶¶ 40-41.)

     In the spring of 2011, Danny became apprehensive about

attending school and repeatedly stayed home. (See id. 11 57,

59.) Danny and his mother met with a social worker in June 2011.

(See id. ¶ 58.) Danny's mother specifically asked the social

worker if something occurring at school could be causing Danny's

distress, which the social worker allegedly dismissed. (Id.

¶¶ 60-61.) Shortly thereafter, Danny's mother met with the then-

Principal of Pope Elementary, Joel Grim, to discuss Danny's
newfound apprehension. (Id. ¶ 64.) Plaintiffs allege that

neither the social worker nor Principal Grim fully investigated

Danny's change in behavior. (Id. ¶¶ 62, 65, 68.) Had they,

Plaintiffs contend, they would have identified signs of sexual

abuse. (Id. ¶ 68.)

     In September 2011, Nevarez allegedly sexually molested two

unidentified Pope Elementary students. (See id. ¶ 55.)4 On

October 11, 2011, Adam began crying and told his mother that

Nevarez made Adam sit on his lap and "stroked his inner thigh"

during class. (Id.   TT 72, 74.) Adam screamed and told his mother
that he did not want to sit on Nevarez's lap anymore. (Id.

¶ 73.) Adam and his mother immediately met with Defendant

Coleman, the school counselor at Pope Elementary. (Id.   TT 78,
80.) Adam allegedly told Coleman that "Nevarez was touching him

and making him sit on Nevarez's lap and that he did not want to

attend school anymore because he was scared that Nevarez would

be there and touch him again." (Id. ¶ 81.) Coleman allegedly

dismissed Adam's claims, defended Nevarez, and suggested that

Adam had initiated any contact with Nevarez. (Id. ¶¶ 82, 84.)



     4  Plaintiffs base these and other allegations on information
gleaned from an investigation report prepared during a criminal
investigation of Nevarez (the "Investigation Report").
Plaintiffs apparently have a redacted version of the
Investigation Report. (See Pls.' Opp'n to United States' Mot. to
Dismiss ("Pls.' Opp'n Br.") (Doc. 46) at 15 n.3.)


                               - 6 -
Adam's mom responded that "Adam was not responsible for Nevarez

sexually abusing him." (Id. ¶ 86.) Coleman then asserted that

Defendants took allegations of child abuse seriously, and she

promised to report Adam's disclosure and make sure that it was

investigated. (Id. ¶ 89.)

     Plaintiffs allege, upon information and belief, that

Coleman informed Defendant McBroom, Pope Elementary's Principal,

of Adam's disclosure. (Id.   T 94.) Plaintiffs allege that neither
Coleman nor McBroom investigated Adam's claim or reported Adam's

disclosure to their supervisors or the local United States Army

Family Advocacy Program ("FAP") officer as they were required to

under the DoD regulations. (Id. ¶¶ 94, 95, 106, 113, 231.)

Instead, "[s]oon after" Adam's disclosure, Defendant Coleman

allegedly told Nevarez about it. (Id. ¶ 97). Nevarez then

returned to his classroom, told Adam about his conversation with

Coleman, and proceeded to sexually abuse Adam by "strok[ing]

Adam's penis and anus underneath his clothing" while Adam sat on

Nevarez's lap. (Id.   TT 98-102.) Defendant McBroom allegedly
assigned Nevarez to Pope Elementary classrooms on at least

seventeen days in the two months following Adam's disclosure,

including to Adam's and other Minor Plaintiffs' classrooms,

where Nevarez allegedly abused them. (Id. ¶ 110.)




                                - 7 -
     On November 8, 2011, Wyatt resisted attending school and

told his mother that Nevarez was inappropriately touching him

and other students. (See id. ¶¶ 118-19.) Wyatt's mother informed

her husband, who reported Wyatt's disclosure to the Fort Bragg

Military Police that same day. (Id. ¶ 120.) Wyatt's parents met

with Defendants McBroom and Coleman shortly thereafter. (Id.

¶ 123.) Coleman denied that Nevarez had sexually abused students

or that he would do so. (Id. ¶¶ 124-25.) McBroom informed

Wyatt's parents that Defendants followed protocol after becoming

aware of Nevarez's sexual abuse. (Id. ¶ 126.) McBroom offered no

assistance in providing Wyatt with counseling or treatment. (See

id. ¶ 128.) Plaintiffs allege that neither Coleman nor McBroom

reported Wyatt's disclosure in accordance with DoD regulations.

(Id. If 129.) On or around November 8, 2011, Defendants "removed

Nevarez from the classroom," but did not remove him from the

base. (See id. ¶ 121.)s




      5 The Complaint contains contrary allegations that
Defendants assigned Nevarez to the classroom for two months
after learning of Adam's disclosure on October 11, 2011, (Am.
Compl. (Doc. 39) ¶ 110), and that Defendants removed Nevarez
from the classroom on or around November 8, 2011, (see id.
I( 121; see also id. ¶ 179 ("In truth and in fact, the Defendants
waited almost a month after the initial report before dismissing
Nevarez and another four months before barring him from the
base."). At this juncture, the court construes the facts in the
light most favorable to Plaintiffs.


                              - 8 -
     On January 6, 2012, Plaintiffs allege that Defendants

received another report of child abuse by Nevarez, (Id. $ 143)1

yet, allege no other details about this report except that

Defendants failed to adequately respond to it. (See id.

$$ 143-44.)

     In early 2012, Danny told his mother that Nevarez made

Danny sit on his lap while in class and would "rub [Danny's]

back, butt, and thighs, and put his hands inside Danny's pants."

(Id. $$ 147-48.) While doing so, Danny "would feel something

hard poking from Nevarez's pants." (Id. $ 149.) Danny's mother

reported Danny's disclosure to a Criminal Investigation Command

agent, who was apparently working with the FBI to investigate

Nevarez at the time. (See id. $$ 134, 150, 155.) The agent

allegedly told Danny's mother to keep the sexual abuse

allegations quiet, (id. $ 156), and Danny's mother threatened to

go to the media. (Id. $ 157.) Plaintiffs allege that Defendants

retaliated against Danny's family for this threat by

transferring Danny's father to a "low-level" and "menial desk

job far away from Fort Bragg." (Id. $$ 258-60.)




     6  Plaintiffs similarly allege that Defendants later denied
Adam's stepfather's application for compassionate reassignment
without explanation and involuntary separated him from the Army,
which led to the loss of the family's medical insurance and
discontinuation of Adam's treatment and counseling. (Id. $$ 281-
87.)

                              - 9 -
     On February 21, 2012, Plaintiffs Ann and Ellen Doe met with

Defendant McBroom to seek information on Defendants' supposed

investigation of Nevarez (it is unclear whether Plaintiffs refer

here to the criminal investigation or a separate internal

investigation). (See id. $11 158-59.) McBroom allegedly told them

it was the first she had heard of any sexual abuse allegations

against Nevarez, yet Plaintiffs also allege that McBroom

declined to comment further due to an ongoing investigation.

(See id. $$ 162-63.)

     On February 23, 2012, Adam's father informed his commanding

officer of Nevarez's abuse, and he referred Adam's father to a

social worker at Womack Army Medical Center. (Id. $ 165.)

Plaintiffs Ann and Ellen Doe then met with that social worker

and disclosed Nevarez's abuse of their sons. (Id. $ 166.) The

social worker allegedly "blamed the victims" for the abuse and

accused Adam's mother of having a "vendetta against Coleman."

(Id. $$ 167-68.) The social worker nonetheless said that she

would investigate the matter but did not provide any treatment

information, which Plaintiffs allege she was legally obligated

to do. (Id. $ 169-70.)

     In early March 2012, Defendants held a meeting for the

parents of those children allegedly abused by Nevarez, which

Adam's and Wyatt's parents attended. (Id. 1 172.) The


                              - 10 -
unidentified government representatives at the meeting asserted

that they first learned of Nevarez's abuse from Wyatt's mother

in November 2011. (Id.   f 174.) Adam's mother told the
representatives that she had reported Adam's abuse in October

2011. (Id.) On March 13, 2012, Defendants sent a letter to

parents regarding Nevarez's abuse. (Id. ¶¶ 177-78.) The letter

stated that school officials stopped calling Nevarez to

substitute "Wimmediately upon notification of the initial

allegation." (Id. ¶¶ 177-78.) Plaintiffs allege that Defendants

in fact waited "almost a month [until November 2011] after the

initial report [in October 2011] before dismissing Nevarez and

another four months [until March 2012] before barring him from

the base." (Id. ¶ 179). That delay, Plaintiffs continue,

"enabled Nevarez to continue to abuse children . . . on the

base," (id. ¶ 180), and "undermined the investigation and the

requirement to provide prompt and comprehensive assessment and

treatment." (Id. ¶ 181.)

     Prior to a March 16, 2012 town hall meeting at Pope

Elementary, Defendants allegedly "notified Robby's parents of

Nevarez's sexual crimes against their son." (Id. ¶ 197.)

Plaintiffs allege that Defendants assigned Nevarez to work with

Robby after they were notified of Nevarez's abuse. (Id.)

Plaintiffs allege that Nevarez took advantage of his position as
Robby's parapro to "continuously and repeatedly stroke and rub

Robby's penis, back, thighs, legs, and other parts of his body."

(Id. $ 194.) Plaintiffs do not specifically allege when Nevarez

abused Robby.

     Defendants Sicinski and Marsh attended the March 16, 2012

town hall meeting at Pope Elementary. (Id. $ 184.) Sicinski

"admitted that a November 8, 2011 report on Nevarez's sexual

abuse of children sat on his desk for three months without being

read." (Id. $ 186.) Parents were told that they should contact

Womack Army Medical Center's Office of Social Work if they were

concerned that their child might have been sexually abused. (Id.

$ 188.)

     In or after mid-March 2012, one of Danny's classmates

informed his mother that he "had witnessed the sexual abuse of

Danny and other students." (See id. ¶ 203.) Plaintiffs allege

that "[s]everal children interviewed during [an] investigation

stated that they observed Nevarez either following or pulling

boys into the school bathroom." (Id. $ 206.) Plaintiffs allege

that Defendants McBroom and Coleman knew that other teachers

allowed Nevarez's conduct. (Id. $ 207.)

     On March 23, 2012, Defendants notified parents at all Fort

Bragg schools where Nevarez had previously taught that there was

an ongoing investigation into allegations of sexual abuse by "an


                             - 12 -
unnamed substitute teacher." (Id. ¶ 208.) Defendant Sicinski

signed the letter, which contained commitments regarding

treatment, care, and counseling for victims. (Id. ¶ 209.)

     On March 28, 2012, Defendants conducted an After Action

Review ("AAR") of their handling of the allegations against

Nevarez, the findings of which were documented in a May 3, 2012

memorandum (the "AAR Memo") prepared by Defendant Sicinski. (Id.

11 211-12.) The AAR Memo detailed Defendants' numerous

shortcomings, many in violation of DoD regulations. (See, e.g.,

id. lilt 215-16, 218, 222.) The AAR Memo identified a "reporting

breakdown" on November 8, 2011 as "the primary cause of the

installations' [sic] failure." (Id. ¶ 219 (quoting the AAR Memo

at 2).)

     On May 18, 2012, Defendants held a meeting for the sixteen

families affected by Nevarez's actions. (See Am. Compl. (Doc.

39) ¶¶ 224, 229.) At that meeting, Defendant Sicinski, who left

his post at Fort Bragg shortly thereafter, (id. ¶¶ 234-35),

"acknowledged the widespread sexual abuse of children and

regretted that the abuse occurred." (Id. ¶ 229.) The Defendants

also allegedly acknowledged several of their shortcomings in

preventing the sexual abuse, including insufficient monitoring

of teachers and insufficient training on sexual abuse reporting

and identification. (See id. ¶ 230.) During that meeting, a



                              - 13 -
Government representative "addressed Counselor Coleman's failure

to respond to the October 2011 report of Adam's sexual abuse."

(Id. t 231.) He allegedly said that DoD school policy "requires

school personnel not to make a judgment about the level of abuse

or whether there is abuse, but that they must report up the

chain of command any indication or hint of child sexual abuse."

(Id.)

        In mid-2013, Timmy allegedly disclosed that Nevarez had

abused him by stroking Timmy's body while he sat on Nevarez's

lap. (See id. lit 265, 267.) A therapist evaluated Timmy and

concluded he had been sexually abused by Nevarez. (Id. t 272.)

Timmy's mother contacted a social worker who advised her that

"the Nevarez investigation was 'closed' and that Timmy should

get counseling if there were any issues." (Id. 111 273-74, 278-

79.) Plaintiffs do not specifically allege when Nevarez abused

Timmy.

        Plaintiffs assert that Defendants did not provide or

authorize treatment for Minor Plaintiffs, including Robby, until

months after Wyatt's disclosure in November 2011 and delayed in

providing medical records and never provided other promised

records. (Am. Compl. (Doc. 39) 11 239, 241-43, 248-51.)




                                - 14 -
         2.   The Investigation Report & Nevarez's Conduct at
              Other Schools

    In late 2011, Defendants initiated a criminal

investigation, which Plaintiffs assert did not result in charges

against Nevarez. (Id. ¶¶ 131, 133.) Plaintiffs claim that the

investigation "was intended more to shield the Defendants from

civil liability than to prosecute [Nevarez]." (Id.    I 131.) The
Plaintiffs met and communicated with the agent in charge of the

criminal investigation in November 2011 and December 2011 and

were allegedly told to keep quiet about the investigation and

Nevarez's abuse. (See Id. ¶¶ 134-39.) As part of the

investigation, Wyatt and Adam were interviewed at the Child

Advocacy Center in late 2011. (Id.    I 140.) Yet, a social worker
allegedly did not review Wyatt's interview and did not contact

Wyatt's mother until March 2012. (See id.    T 171.) Plaintiffs
allege the criminal investigation took over two years, that

Defendants did not seek to indict Nevarez, refused to offer

Plaintiffs an explanation for not doing so, and that the "United

States Attorney's Office intentionally failed to conduct a

thorough, professional investigation . .      " (Id. ¶¶ 290-92.)

Plaintiffs further allege that Defendants failed to confer with

victims' parents about an ongoing criminal investigation in

violation of 18 U.S.C. § 3771. (Id. ¶ 293.)




                             - 15 -
       Plaintiffs allege several facts gathered from the

Investigation Report concerning Nevarez's conduct at other

schools. In 2006, Nevarez was accused of similar sexual abuse

while working at Hoke County High School in North Carolina. (See

Id. ¶ 46.) In January or February 2011, Nevarez "hugged

students, targeted kids with disabilities, [and] stared at

girl's [sic] behinds" at Fort Bragg's Irwin Elementary School.

(Id.   T 52.) Based on these facts, Plaintiffs allege that
Defendants "knew about Nevarez's sexual abuse . . . as early as

January or February 2011, when an Irwin school student reported

[Nevarez's] inappropriate behavior to the school teacher and

principal." (Id. ¶ 221.) A Fort Bragg student also reported at

an unalleged time that Nevarez pulled kids into bathrooms,

touched their butts and penises, and set students on his lap.

(Id. ¶ 54.) Plaintiffs allege that the student told his teacher

and principal about this conduct, but that they, along with

other school employees, failed to report these incidents to

officials at the time they occurred, in violation of federal and

state law and DOD regulations. (Id. ¶¶ 52-54.)

            3.   Defendants' Alleged Duties

       Plaintiffs allege that Defendants voluntarily assumed

several duties and were subject to others imposed by the DOD




                               - 16 -
regulations and a federal statute, 42 U.S.C. § 13031.7     (Am.

Compl. (Doc. 39) ¶ 37.) Specifically, Plaintiffs allege that

Defendants had a duty to prevent and protect students from

sexual abuse, (id. ¶ 37.A); a duty to report child sexual abuse,

(id. ¶ 37.B); a duty to identify, investigate, and treat victims

of child sexual abuse, (id.   I 37.C);   and a duty to conduct

background checks and train employees about child sexual abuse,

(id.       1 37.D).
       Plaintiffs allege that, if Defendants had conducted a

thorough background check or subjected Nevarez to line-of-sight

supervision, the sexual abuse would not have occurred. (Id.

¶ 51.) Plaintiffs also allege that school officials failed to

adequately train school personnel in violation of DoD

regulations, (id. ¶ 232), and that the Government "failed to

provide education programs to children of Fort Bragg schools,

including [Minor Plaintiffs], on understanding and acting to

prevent themselves from sexual abuse." (Id. ¶ 234.) Plaintiffs

also allege that Defendants breached their duty, as promised to

Plaintiffs in the March 23, 2012 letter, to provide treatment,

care and counseling to victims. (Id. ¶¶ 209, 238.) Plaintiffs

generally allege that Defendants' breaches of these duties owed




       42 U.S.C. § 13031 has since been transferred to 34 U.S.C.
       7
§ 20341, which the court will cite.

                               - 17 -
to Minor Plaintiffs proximately caused Minor Plaintiffs'

injuries, including symptoms of severe sexual abuse. (Id.    ¶1 14,
43.)

       C.   Claims for Relief

       Plaintiffs allege ten claims for relief, six against the

Government and four against the Individual Defendants.

Plaintiffs allege that the Government is generally liable to

them under the Federal Tort Claims Act ("FTCA") and North

Carolina law. (Id. at 53.) In Claim I, Plaintiffs allege that

the Government breached its alleged duty to protect from,

investigate, and remediate Nevarez's sexual abuse given a

reasonably foreseeable risk. (Id.    IT 298-04.) In Claims II-IV,
Plaintiffs allege common law negligence against the Government

for failure to protect, report, investigate, and provide

treatment under three theories: a voluntarily assumed duty

(Claim II), a special duty (Claim III), and a duty arising out

of a special relationship (Claim IV). (Id. ¶¶ 305-32.) In Claim

V, Plaintiffs allege negligence per se and, in Claim VI,

Plaintiffs bring a premises liability claim. (Id. ¶¶ 333-49.)

       Plaintiffs allege that the Individual Defendants are liable

to them for violating their Fifth Amendment substantive due

process right to bodily integrity. (See ¶¶ 358, 371, 379, 387.)

Claims VII-X are Bivens claims, under theories of danger



                                - 18 -
creation, (id. ¶¶ 357-69 (Claim VII)); failure to screen or

supervise, (id. ¶11 370-77 (Claim VIII)); failure to terminate,

(id. ¶1 378-85 (Claim IX)); and failure to train, (id. 11 386-92

(Claim X)).

II.   THE GOVERNMENT'S MOTION TO DISMISS

      The Government has moved to dismiss Claims I-VI pursuant to

Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). (Doc.

40.) The Government contends that this court lacks subject

matter jurisdiction over Claims I-VI because the FTCA's

intentional torts exception bars those claims. See 28 U.S.C.

§ 2680(h); (United States' Br. in Supp. of Mot. to Dismiss

("Gov't Br.") (Doc. 41) at 1)8. Alternatively, the Government

contends that, even if this court has jurisdiction, Plaintiffs

fail to state a claim upon which relief can be granted because

the Government only owed Minor Plaintiffs a duty of ordinary

care to protect them from foreseeable harm, and Nevarez's abuse

was not reasonably foreseeable. (Id. at 24.)

      A.   12(b)(1) Legal Standard

      Under Federal Rule of Civil Procedure 12(b)(1), a plaintiff

must prove by a preponderance of the evidence the existence of



     8Aal citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.


                              - 19 -
subject matter jurisdiction. See Demetres v. E. W. Constr.,

Inc., 776 F.3d 271, 272 (4th Cir. 2015). A defendant may

challenge subject matter jurisdiction factually or facially. See

Kerns v. United States, 585 F.3d 187, 192 (4th Cir. 2009). Here,

the Government facially challenges subject matter jurisdiction.

(See Gov't Br. (Doc. 41) at 8.) In a facial challenge, a

defendant asserts that the allegations, taken as true, are

insufficient to establish subject matter jurisdiction. See

Kerns, 585 F.3d at 192. The court then effectively affords a

plaintiff "'the same procedural protection as he would receive

under a Rule 12(b)(6) consideration," taking the facts as true

and denying the Rule 12(b)(1) motion if the complaint "alleges

sufficient facts to invoke subject matter jurisdiction." Id.

(quoting Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982)).

     B.   12(b)(6) Legal Standard

     To survive a Rule 12(b)(6) motion, "a complaint must

contain sufficient factual matter, accepted as true, to 'state a

claim to relief that is plausible on its face." Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its

face if "the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is

liable" and demonstrates "more than a sheer possibility that a


                             - 20 -
defendant has acted unlawfully." Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 556-57). When ruling on a motion to

dismiss, this court accepts the complaint's factual allegations

as true. Iqbal, 556 U.S. at 678. Further, this court liberally

construes "the complaint, including all reasonable inferences

therefrom,     . in plaintiff's favor." Estate of Williams-Moore

v. All. One Receivables Mgmt., Inc., 335 F. Supp. 2d 636, 646

(M.D.N.C. 2004) (citation omitted). This court does not,

however, accept legal conclusions as true, and "(t]hreadbare

recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice." Iqbal, 556 U.S. at 678.

     C.   The FTCA

     As a sovereign, the United States and its agencies are

immune from suit, absent a waiver of that immunity. F.D.I.C. v.

Meyer, 510 U.S. 471, 475 (1994). A plaintiff bears the burden of

demonstrating a waiver of that immunity and also that an

exception to the waiver does not apply; if a plaintiff fails to

meet that burden, then the court lacks subject matter

jurisdiction and must dismiss the suit. See Welch v. United

States, 409 F.3d 646, 651 (4th Cir. 2005).

     Plaintiffs allege that this court has jurisdiction under

the FTCA, which creates a limited waiver of the Government's

sovereign immunity. In that regard, the FTCA is strictly



                             - 21 -
construed, and all ambiguities are resolved in favor of the

United States. Robb v. United States, 80 F.3d 884, 887 (4th Cir.

1996). The FTCA provides that:

     [T]he district courts . . . shall have exclusive
     jurisdiction of civil actions on claims against the
     United States, for money damages . . . for injury or
     loss of property, or personal injury or death caused
     by the negligent or wrongful act or omission of any
     employee of the Government while acting within the
     scope of his office or employment, under circumstances
     where the United States, if a private person, would be
     liable to the claimant in accordance with the law of
     the place where the act or omission occurred.

28 U.S.C. § 1346(b)(1). The FTCA's waiver of immunity only

applies in negligence actions against the Government where the

Government, "if a private person, would be liable to the

claimant in accordance with the law of the place where the act

or omission occurred." 28 U.S.C. § 1346(b)(1).9   Here, that law of

the place is North Carolina.

     Even if a claim meets § 1346(b)(1)'s requirements, the

claim might be barred by an exception to the FTCA's waiver of




     9 The relevant "private person" inquiry is whether a
similarly-situated defendant would be liable under North
Carolina law. Here, the court analyzes whether Plaintiffs
plausibly establish liability under North Carolina law were Pope
Elementary owned by a private person and not located on a
federal military base. See Sheridan v. United States, 487 U.S.
392, 401 (1988) ("Sheridan I") ("The District Court and the
Court of Appeals both assumed that petitioners' version of the
facts would support recovery under Maryland law on a negligence
theory if the naval hospital had been owned and operated by a
private person.").

                               - 22 -
immunity. One of those exceptions, the intentional tort

exception, provides that the FTCA's waiver of sovereign immunity

does not apply to any claim arising out of assault or battery.

28 U.S.C. § 2680(h). Here, that means that, if Plaintiffs'

claims against the Government arise out of Nevarez's sexual

assault or battery of Minor Plaintiffs, then those claims are

barred by the intentional tort exception.

     To establish that their claims against the Government did

not arise out of Nevarez's intentional torts, Plaintiffs must

plausibly allege that the Government negligently breached a duty

imposed upon it that was "entirely independent" of Nevarez's

employment status and that the breach "allowed a foreseeable

assault and battery to occur." Sheridan I, 487 U.S. at 401.

Allegations of negligent supervision, however, will not

establish FTCA liability "because the United States owes no

general duty to the public to supervise its employees or agents

with care." Sheridan v. United States, 969 F.2d 72, 75 (4th Cir.

1992) ("Sheridan II") (citation and internal quotation marks

omitted); see also Sheridan I, 487 U.S. at 406 (Kennedy, J.

concurring) ("To determine whether a claim arises from an

intentional assault or battery and is therefore barred by the

exception, a court must ascertain whether the alleged negligence

was the breach of a duty to select or supervise the employee-



                             - 23 -
tortfeasor or the breach of some separate duty from the

employment relation.").

    D.   12(b)(1) Analysis

     The Government argues first that the FTCA's intentional

torts exception bars Plaintiffs' claims against it, because the

claims reduce to negligent supervision claims precluded by

Sheridan II. (See Gov't Br. (Doc. 41) at 11-13.) Second, the

Government argues that that the Government owes no duty to

Plaintiffs under North Carolina law that is entirely independent

of Nevarez's employment. (See id. at 14-16.)

     Plaintiffs argue that Government employees breached duties

entirely independent of Nevarez's employment status through

their own negligent acts and omissions, including those imposed

by North Carolina law. (See Pls.' Opp'n Br. (Doc. 46) at 7-8.)

Plaintiffs contend that the Complaint's negligent hiring,

supervision, and retention allegations are limited to the Bivens

claims against Individual Defendants. (See id. at 10.)

Plaintiffs also argue that "the mere existence of negligent

hiring, supervision, and retention" allegations does not

preclude FTCA claims grounded in independent duties. (Id.)

    Both parties have meritorious 12(b)(1) arguments. The

Complaint is littered with negligent hiring, supervision, or

retention allegations supporting Plaintiffs' claims against the



                             - 24 -
Government, even if not styled as such, and those claims are

barred by the intentional tort exception under Sheridan II. See

969 F.2d at 75. For example, Plaintiffs allege that the

Government breached a duty to train personnel on how to prevent,

identify, and treat child sexual abuse. (Am. Compl. (Doc. 39)

¶¶ 307, 315, 327, 335.) Contrary to Plaintiffs' assertion that

the negligent hiring and supervision claims are limited to the

Bivens claims, these allegations are explicitly contained in

Plaintiffs' third, fourth, and fifth claims for relief against

the Government. Further, the court agrees with the Government

that Plaintiffs attempt to premise claims on the Government's

failure to abide by the DoD regulations, "is simply to assert

that [DoDEA] employees were not properly supervised." Sheridan

II, 969 F.2d at 75; (see Gov't Br. (Doc. 41) at 15). In

addition, these DoD regulations, by their very nature, do not

apply to non-military families and personnel or a private person

in North Carolina, let alone a school. See, e.g., LaFrancis v.

United States, 66 F. Supp. 2d 335, 341 (D. Conn. 1999) ("[T]he

services of the FAP were only available to Navy personnel and

their immediate families; if the plaintiff had been married to a

civilian, she would not have been eligible to participate in the




                             - 25 -
FAP.")10   While the FTCA caselaw dictates that courts should look

to similar or analogous state law duties as those imposed by

federal regulations, see, e.g., Florida Auto Auction of Orlando,

Inc. v. United States, 74 F.3d 498, 502 (4th Cir. 1996),

Plaintiffs have only attempted to analogize these DoD

regulations to an assumption of the duty claim under North

Carolina law. (See Pls.' Opp'n Br. (Doc. 46) at 20.) But that

theory of liability, i.e., relying on the gratuitous

promulgation of Army regulations, was foreclosed by the Fourth

Circuit's decision in Sheridan II. See 969 F.2d at 75 ("To




     " To take but two examples, Plaintiffs argue that the duty
to investigate sexual abuse imposed by the DoD regulations does
not depend on the abuser's employment with the DoD. (See Pls.'
Opp'n Br. (Doc. 46) at 14 (citing Rev. Reg. 608-18 ch. 1, § I,
1-6).) Even if the court agrees, Plaintiffs do not plausibly
allege that a private person under North Carolina law has a duty
to investigate and assess child abuse. In fact, the reporting
regimes suggest to this court that private persons would not
have such a duty. So too of the FAP's alleged requirements that
Defendants treat child abuse. (See Am. Compl. (Doc. 39) 1 37.C.)
Even if the court found that the DoD regulations created legally
enforceable obligations owed by the Government, the court is
unaware of any analogous duty to treat child abuse imposed upon
a North Carolina school or its employees.

     Further, many of the DoD regulations Plaintiffs rely upon
merely recite policy statements. (See, e.g., id. ¶¶ 37.0-D.)
This court doubts that analogous state policy statements could
form the basis of any duty under North Carolina law. See McCants
v. Nat'l Collegiate Athletic Assin, 201 F. Supp. 3d 732, 743
(M.D.N.C. 2016) ("It is well settled under North Carolina law
that the adoption of rules, policies, and procedures . . . is
insufficient as a matter of law to impose a legal duty based on
the voluntary undertaking doctrine.").

                               - 26 -
premise a claim on failure to follow these regulations, with

nothing more, is simply to assert that naval employees were not

properly supervised.").11 To the extent that Plaintiffs' claims

against the Government allege negligent hiring, supervision,

retention, or training, those claims will be dismissed. To the

extent Plaintiffs' remaining claims are premised on duties

created by the DoD regulations, the court finds them to be

barred by the intentional tort exception and the FTCA's private-

person principle, and they will be dismissed.12

     Plaintiffs are correct, however, that the mere presence of

negligent supervision allegations precluded by the intentional

tort exception does not foreclose all of their claims. For

example, even after Sheridan I and Sheridan II a general state

law assumption of the duty negligence theory can support an FTCA

claim. Sheridan II, 969 F.2d at 74 (noting that plaintiffs

dropped their claim predicated on the conduct of the three



    11  Nevertheless, the court will consider briefly the DOD
regulations in its analysis of Plaintiffs' assumption of a duty
claim.

     12 This court notes that Plaintiffs specifically argue that
any allegations regarding the failure to complete a thorough
background check are limited to the Individual Defendants.
(Pls.' Opp'n Br. (Doc. 46) at 14 n.2.) Because the Bivens claims
against Individual Defendants will all be dismissed under Ziglar
v. Abbasi, 582 U.S.      , 137 S. Ct. 1843 (2017), see infra at
72-94, the court need not address the alleged failure to obtain
a thorough background check in detail.


                             - 27 -
corpsmen, i.e., abandoning a drunk corpsman possessing a rifle

without notifying authorities, which the Supreme Court had

suggested could form a state law duty independent of the

tortfeasor's employment). Stated another way, notwithstanding

the DoD regulations, the issue remains "whether a private person

could be held liable in North Carolina if he or she were to

commit the acts alleged in the Complaint .   . by the

Government." Lumsden v. United States, 555 F. Supp. 2d 580, 587

(E.D.N.C. 2008).

     In Sheridan I, the Supreme Court specifically stated that

"[t]he negligence of other Government employees who allowed a

foreseeable assault and battery to occur may furnish a basis for

Government liability that is entirely independent of [the

tortfeasor's] employment status." Sheridan I, 487 U.S. at 401.

At its core, the Complaint alleges that the Government failed to

protect Minor Plaintiffs from foreseeable abuse and to report

abuse when it occurred, in violation of North Carolina law and a

federal reporting statute. The Complaint alleges negligence

against the Government through acts and omissions of the

Individual Defendants themselves, not Nevarez, and many of the

allegations "cannot reasonably be read to allege that the

plaintiffs are seeking relief from the Government arising from

an intentional assault and battery inflicted by [Nevarez]." See


                             - 28 -
Lumsden, 555. F. Supp. 2d at 584. Instead, as Plaintiffs argue,

Nevarez's "employment by the Government is irrelevant to [much

of] the plaintiff's theory of liability." Id. (citing Sheridan

I, 487 U.S. at 402); (see also Pls.' Opp'n Br. (Doc. 46) at 14

(arguing that the Government's duties would apply here whether

Nevarez was a teacher, volunteer, or "off-the-street vagrant").)

But that is only half of the inquiry. Plaintiffs must also

plausibly allege facts to satisfy the FTCA's private-person

principle - i.e., that the Government could be liable to Minor

Plaintiffs as a private person under North Carolina law. That

private-person inquiry requires the court to determine whether

Plaintiffs plausibly state a negligence claim under North

Carolina law. Under North Carolina law, a defendant cannot be

held liable for negligence without owing a duty to plaintiff,

breaching that duty, and proximately causing an injury. Stein v.

Asheville City Bd. of Educ., 360 N.C. 321, 328, 626 S.E.2d 263,

267 (2006)).

     This court therefore turns to whether the Complaint

plausibly establishes a duty owed by the Government to Minor

Plaintiffs under any of Plaintiffs' six theories of negligence

under North Carolina law. See Durden v. United States, 736 F.3d

296, 302 (4th Cir. 2013); see also Rivanna Trawlers Unlimited v.

Thompson Trawlers, Inc., 840 F.2d 236, 239 (4th Cir. 1988)



                             - 29 -
(citing Bell v. Hood, 327 U.S. 678, 682 (1946) ("[W]hen the

contested basis for jurisdiction is also an element of the

plaintiff's federal claim, the claim should not be dismissed for

lack of subject matter jurisdiction.").) Plaintiffs' theories

essentially fall into two categories: those premised on a duty

of ordinary care to prevent foreseeable harm - which all persons

in North Carolina owe to each other, and those premised on a

heightened duty of care.

     E.   12(b)(6) Analysis

     In analyzing each alleged duty in the FTCA context, this

court's job is to predict how the Supreme Court of North

Carolina would rule on any disputed state law questions if no

controlling precedent exists. See Menard v. United States, No.

4:15-CV-160-D, 2016 WL 4258978, at *3 (E.D.N.C. Aug. 10, 2016)

(citing Twin City Fire Ins. Co. v. Ben Arnold-Sunbelt Beverage

Co., 433 F.3d 365, 369 (4th Cir. 2005)). In predicting how the

North Carolina Supreme court might decide an issue, this court

also "consider[s] lower court opinions, treatises, and the

practices of other states.'" Menard, 2016 WL 42589878, at *3

(quoting Twin City Fire Ins., 433 F.3d at 369). This court

"follow[s] the decision of an intermediate state appellate

court unless there is persuasive data that the highest court

would decide differently.'" Menard, 2016 WL 42589878, at *8


                              - 30 -
(quoting Town of Nags Head v. Toloczko, 728 F.3d 391, 397-98

(4th Cir. 2013)).

          1.   Claim I: Breach of Duty to Protect,
               Investigate, and Remediate Given a Reasonably
               Foreseeable Risk; Claim VI: Premises Liability

     In their first claim for relief, Plaintiffs allege breach

of a duty to protect, investigate, and remediate given a

reasonably foreseeable risk. (Am. Compl. (Doc. 39) ¶¶ 298-04.)

Plaintiffs allege that the Government knew or had reason to know

that Nevarez was sexually abusing Minor Plaintiffs, and would

continue to do so, because:

     (i) Nevarez had a criminal background; (ii) Danny
     refused to attend school; (iii) Danny's mother
     reported Danny's change in behavior concerning school;
     (iv) in October 2011, Adam and his mother reported
     that Nevarez sexually abused Adam; and (v) in November
     2011, Wyatt and his mother reported that Nevarez
     sexually abused Wyatt.

(Id. ¶ 299.) The parties agree that the Government owed Minor

Plaintiffs a duty to exercise ordinary care to protect them only

from foreseeable harm, which North Carolina law imposes upon all

persons. See Fussell v. N.C. Farm Bureau Mut. Ins. Co., 364 N.C.

222, 226, 695 S.E.2d 437, 440 (2010); see also James v.

Charlotte-Mecklenburg Bd. of Educ., 60 N.C. App. 642, 648, 300

S.E.2d 21, 24 (1983) ("[F]oreseeability of harm .   . is the

test of the extent of the teacher's duty .




                              - 31 -
     In Plaintiffs' sixth claim for relief, a premises liability

claim, they allege that the Government, as "occupant or

possessor" of Pope Elementary: (i) owed "all occupants a

reasonable duty of care, including the duty to protect

elementary school-aged students from reasonably foreseeable

harms;" (ii) had a "special relationship with the Plaintiffs

because of their status as elementary school students," and

(iii) "breach[ed] its duty to care for the premises." (Am.

Compl. (Doc. 39) ¶¶ 344, 346, 349.) To the extent that

Plaintiffs allege that their sixth claim for relief is based on

a special relationship, it will be dismissed for the reasons

discussed herein, see infra at 54-58. To the extent that

Plaintiffs generally assert a premises liability claim based on

the Government's duty to those who enter the premises, the

viability of that claim turns on the foreseeability of Nevarez's

abuse. See Durden, 736 F.3d at 302 (quoting Davenport v. D.M.

Rental Props., Inc., 217 N.C. App. 133, 135, 718 S.E.2d 188,

189-90) (2011) ("In North Carolina, la landlord has a duty to

exercise reasonable care to protect his tenants from third-party

criminal acts that occur on the premises if such acts are

foreseeable.'").) The duty of reasonable care varies depending

on the circumstances, including the type of business and

activities involved. See Martishius v. Carolco Studios, Inc.,



                             - 32 -
355 N.C. 465, 473-74, 562 S.E.2d 887, 892-93 (2002) (citations

omitted). Foreseeability is therefore the key issue as to

Plaintiffs' first and sixth claims.

     A plaintiff can establish foreseeability by plausibly

alleging that "the defendant might have foreseen that some

injury would result from his or her act or omission, or that

consequences of a generally injurious nature might have been

expected." Hart v. Curry, 238 N.C. 448, 449, 78 S.E.2d 170, 170

(1953) (citations omitted). As the Fourth circuit explained in

Durden, foreseeability under North Carolina law can be

established by knowledge of a specific threat against an

individual or through evidence of the tortfeasor's prior

criminal activity. Durden, 736 F.3d at 302 (citing Connelly v.

Family Inns of Am., Inc., 141 N.C. App. 583, 588, 540 S.E.2d 38,

41 (2000); Davenport, 217 N.C. App. at 138, 718 S.E.2d at 191).

The location, type, and amount of prior criminal activity are

especially probative factors. Durden, 736 F.3d at 302 (citing

Connelly, 141 N.C. App. at 588, 540 S.E.2d at 41).

     This court finds that Nevarez's alleged criminal

background, Danny's refusal to attend school in the spring of

2011, and Danny's mother's meetings with a social worker and

then-Principal Grim in June 2011 do not plausibly establish that

Nevarez's subsequent abuse was foreseeable.


                             - 33 -
     Plaintiffs allege that Nevarez was accused of sexually

abusing children prior to his employment at Pope Elementary and

that his background "contained indicators of possible

inappropriate student-teacher interactions." (Am. Compl. (Doc.

39) ¶ 352.) Plaintiffs further allege that the Individual

Defendants failed to conduct a "proper and complete" background

check by not obtaining clearance from Puerto Rico and that

Defendant Marsh admitted that Defendants would not have hired

Nevarez if they had obtained a background check from Puerto

Rico. (Id. ¶ 353-55.)" But the Government hired Nevarez after an

FBI background investigation. (Id. ¶ 354.) And Plaintiffs do not

allege that the Government had knowledge of an incident of child

abuse in Puerto Rico. Defendant Marsh's alleged admission, in

May 2012, that Nevarez's conduct in Puerto Rico would have

dissuaded Defendants from hiring Nevarez, without more, is of no

weight in determining what Defendants knew before Nevarez's

abuse of Minor Plaintiffs and of little probative value to this

court in trying to determine whether prior criminal activity was

akin to that alleged here in location, type, and amount.

Plaintiffs also allege that a thorough background check "likely




     13 The court notes that these allegations, to the extent
they are alleged against the Government, would likely be
dismissed under the intentional tort exception. The court
considers them nevertheless.

                             - 34 -
would have revealed" a 2006 allegation against Nevarez from Hoke

County High School in North Carolina. (Id. 11 46-48.) But that

conclusory allegation is unsupported by the Complaint itself, as

the FBI conducted a background check, and Defendants received a

"domestic" background check, just not clearance from Puerto

Rico. (Id.   TT 50, 354.)
     The Investigation Report also describes inappropriate

conduct by Nevarez at Fort Bragg's Irwin Elementary in January

or February 2011. The allegations that Nevarez hugged students,

targeted kids with disabilities, stared at girls' behinds, and

spoke face-to-face with students, (id.   T 52), simply do not
plausibly suggest knowledge of a specific threat or contribute

to a consideration of prior criminal activity or future child

abuse. The allegations, without more, are not reflective of

criminal behavior. Plaintiffs rely on these allegations from the

Investigation Report to allege that Defendants "knew about

Nevarez's sexual abuse .    . as early as January or February

2011." (Id. 11 221). This court does not find such an inference

plausible. The Investigation Report also allegedly contains a

statement from an unidentified Fort Bragg student that Nevarez

pulled kids into bathrooms, "touch[ed] their wieners, and s[et]

them on his lap." (Id. t 54.) Plaintiffs allege that the student

reported Nevarez's abuse to two unidentified people at an



                              - 35 -
unalleged time. Plaintiffs then allege, upon information and

belief, that the two unidentified persons were the unidentified

student's teacher and principal, who both failed to report the

matter. This student's disclosure to the two individuals could

have occurred as a result of the investigation itself, making it

of minimal value to a foreseeability inquiry. The court simply

cannot infer one way or the other. Plaintiffs also rely on the

Investigation Report to allege that Nevarez sexually molested

two other Pope Elementary students in September 2011. Plaintiffs

do not allege when these incidents were reported, and they too

could have been reported for the first time during the criminal

investigation. While these allegations are troubling, the court

hesitates to rely on them to impute knowledge to Defendants of

Nevarez's potentially criminal activity at the relevant time.

What the Government knew after the Investigation Report in late

2011 or early 2012 is not as relevant as what it knew in 2010

through mid-2011. Understanding that Plaintiffs have limited

access to relevant sources of information at this stage,

including only a redacted copy of the Investigation Report, the

court nevertheless declines to find that Nevarez's abuse was

foreseeable based on non-criminal activity or conclusory

allegations of prior criminal activity without more. See, e.g.,

Nemet Chevrolet, Ltd. v. Consumeraffaris.com, Inc., 591 F.3d



                             - 36 -
250, 255 (4th Cir. 2009) (citing Iqbal, 556 U.S. at 678)

("[B]are assertions devoid of further factual enhancement fail

to constitute well-pled facts for Rule 12(b)(6) purposes.").

       Similarly, Danny's resistance to attending school sometime

in the spring of 2011, his and his mother's meeting with a

social worker, and his mother's meeting with then-Principal Grim

do not plausibly establish the foreseeability of Nevarez's

alleged abuse of Minor Plaintiffs. In hindsight, Danny's

behavior might have been indicative of sexual abuse. In North

Carolina, however, the duty of ordinary care "does not require

perfect prescience . .     ." Fussell, 364 N.C. at 226, 695 S.E.2d

at 440. Plaintiffs' allegations concerning Nevarez's previous

abuse at other schools state that the abuse was not reported,

making it less likely that the social worker and then-Principal

had any heightened suspicion of child abuse. The social worker's

suspicion that Danny's behavior stemmed from Danny's father's

deployment to Afghanistan, and Principal Grim's suspicion that

Danny was having general behavioral issues typical of children

his age, were both reasonable. (See Am. Compl. (Doc. 39) 11 65,

67.)

       Plaintiffs rely primarily on Adam's October 11, 2011

disclosure to establish the Government's knowledge of a specific

threat and knowledge of Nevarez's prior criminal activity.



                               - 37 -
(Pls.' Opp'n Br. (Doc. 46) at 15-16.)14   Adam's disclosure,

Plaintiffs argue, was particularly probative because the

disclosure detailed abuse in the same location, of the same

type, and of a sufficient amount given that it was the very same

conduct that allegedly occurred immediately after Adam's

disclosure. (Id. at 16-18 (citing Durden, 736 F.3d at 302;

Connelly, 141 N.C. App. at 588, 540 S.E.2d at 41).)

     The Government relies on the Fourth Circuit's decision in

Durden to argue that Adam's disclosure does not establish

foreseeability. (Gov't Br. (Doc. 41) at 27.) In Durden, the

Fourth Circuit held that an Army Specialist's rape of a Fort

Bragg resident was not foreseeable based on the Specialist's

prior statements that he wanted to kill himself and other

members of his Army unit, as well as a prior burglary and

assault occurring off of the military installation. 736 F.3d at

302-04. The Fourth Circuit found that mere desires to harm

others did not constitute "prior criminal activity" for




     14 This court summarily finds that the Complaint alleges no
facts as to Minor Plaintiffs Robby or Timmy to establish the
foreseeability of Nevarez's abuse prior to Adam's October 11,
2011 disclosure. Plaintiffs do allege that Defendants assigned
Nevarez to work with Robby after Adam's October 2011 disclosure.
Because this court ultimately finds that Plaintiffs plausibly
establish foreseeability through Adam's disclosure, Plaintiffs
are entitled to discovery to ascertain if and how many times the
Government assigned Nevarez to Timmy's classroom and to work
with Robby after Adam's disclosure.

                              - 38 -
foreseeability purposes. See id. at 303. The court also found

that the Specialist's burglary and assault three months prior

did not make the rape foreseeable because of the third

foreseeability factor outlined in Connelly - the amount of prior

criminal activity. Durden, 736 F.3d at 304 (citing Murrow v.

Daniels, 321 N.C. 494, 501-03, 364 S.E.2d 392, 397-98 (1988);

Connelly, 141 N.C. App. at 589, 540 S.E.2d at 42; Urbano v. Days

Inn of Am., Inc., 58 N.C. App. 795, 798, 295 S.E.2d 240, 242

(1982)). In Durden, plaintiff's reliance on a single incident of

prior criminal activity three months prior was insufficient to

"render a future attack foreseeable." 736 F.3d at 304.

     Applying Durden to Adam's disclosure, the Government argues

that, like the rapist's prior suicidal and homicidal

expressions, "there [wals nothing obviously criminal in what

Adam allegedly said." (Gov't Br. (Doc. 41) at 29.) At this

motion to dismiss stage, this court is not convinced. Plaintiffs

allege that, on October 11, 2011, Adam told Defendant Coleman

that "Nevarez was touching him and making him sit on Nevarez's

lap and that he did not want to attend school anymore because he

was scared that Nevarez would be there and touch him again."

(Am. Compl. (Doc. 39) f 81.) Adam's stated fear about Nevarez to

Coleman, which she allegedly disclosed to McBroom and Nevarez,

plausibly establishes the Government's knowledge of a specific


                             - 39 -
threat against Adam at this time. The weight and credibility to

be assigned Adam's report cannot be fully assessed at this time.

However, at the very least, Adam's report of uninvited touching

and related conduct, coupled with Adam's alleged psychological

discomfort with that contact, give rise to a plausible concern

with Nevarez's physical contact with a student. Reporting the

information directly to the accused teacher plausibly suggests

that Defendants ignored a clear statement of potential child

abuse and further ignored the potential for some type of

retaliation, which Plaintiffs allege occurred. (See id. 1111 98-

102.)

        The court also finds that Plaintiffs plausibly allege

foreseeability through Adam's disclosure under the three-factor

prior criminal activity framework from Connelly, applied by the

Fourth Circuit in Durden. Under North Carolina law, taking

indecent liberties with a student is a crime. See N.C. Gen.

Stat. § 14-202.4(d)(1). "Indecent liberties" means:

     (a) willfully taking or attempting to take any
     immoral, improper, or indecent liberties with a
     student for the purpose of arousing or gratifying
     sexual desire; or (b) willfully committing or
     attempting to commit any lewd or lascivious act upon
     or with the body or any part or member of the body of
     a student.

Id. A nine- or ten-year-old boy's allegation that a teacher was

touching him and that he was scared to return to school because


                                - 40 -
of that touching is plausibly probative of prior criminal

activity. The full scope of the activity, the potential notice,

and whether it was sufficient to place Defendants on notice will

have to be addressed at a later stage of the proceedings.

Further, as Plaintiffs reiterated at oral argument, the

Complaint alleges that Adam's mother used the term sexual abuse

in her discussion with Coleman and that Coleman responded that

Defendants take allegations of sexual abuse seriously. (Am.

Compl. (Doc. 39) ¶¶ 85, 88.) Plaintiffs allege that Coleman

understood the seriousness of the disclosure, whether she and

McBroom found it reasonable is not a question that can be

resolved in this case at the motion to dismiss stage.

     Adam's disclosure concerned abuse of the exact same type

and in the exact same location as that which allegedly

immediately followed Coleman's conversation with Nevarez. While

a single incident of prior criminal activity (a burglary and

assault) did not establish the foreseeability of a later

criminal act (rape) in Durden, 736 F.3d at 304, this court does

not find as a matter of law, at this juncture, that a single

incident indicating child sexual abuse cannot establish the

foreseeability of a subsequent act of child abuse.

     This court's research suggests that courts have drawn no

bright lines regarding the number and frequency of criminal


                             - 41 -
incidents that will give rise to a duty to protect from

foreseeable harm. The court acknowledges that caselaw from both

North Carolina and other jurisdictions suggests that neither a

single incident nor sporadic incidents of prior criminal

activity are sufficient at various stages of the proceedings to

establish foreseeability. See, e.g., Connelly, 141 N.C. App. at

589, 540 S.E.2d at 42 (one hundred instances over five years

sufficient); Murrow, 321 N.C. at 501-03, 364 S.E.2d at 397-98

(one hundred instances over four-and-a-half years sufficient);

Urbano, 58 N.C. App. at 798, 295 S.E2d at 242 (forty-two

instances over three years and twelve in three-and-a-half months

immediately preceding alleged harm sufficient); Sawyer v.

Carter, 71 N.C. App. 556, 562, 322 S.E.2d 813, 817 (N.C. Ct.

App. 1984) (occasional robberies in the same general area and

one at same location five years prior insufficient); Grisham v.

Wal-Mart Stores, Inc., 929 F. Supp. 1054, 1058 (E.D. Ky. 1995),

aff'd sub nom. Grisham v. Wal-Mart Properties, Inc., 89 F.3d 833

(6th Cir. 1996) (unpublished table decision) (citation omitted)

(single act insufficient); Garner v. McGinty, 771 S.W.2d 242,

248 (Tex. App. 1989) (single act three months prior

insufficient). None of these cases, however, including most

importantly those North Carolina cases that the Fourth Circuit

relied on in Durden - Connelly, Murrow, and Urban°, see Durden,


                             - 42 -
736 F.3d at 304 - involved child abuse. For that reason, this

court does not find them particularly compelling on the

foreseeability issue.

     The mandatory reporting regimes in this criminal context

make child abuse unique. In addition, in light of both state and

federal sex offender registration requirements, see, e.g., N.C.

Gen. Stat. § 14-208.5 et seq. and 34 U.S.C. § 20901 et seq., it

seems reasonable to infer that sexual abuse carries a heightened

risk of future crimes in comparison to other criminal conduct.

The reporting and registration requirements exist in part to

prevent likely recurrence. And their existence - and

non-existence in other criminal contexts - evinces the

significance of a single act of child abuse. This court

therefore finds that Plaintiffs plausibly allege foreseeability

based on Adam's disclosure.

     Plaintiffs plausibly allege the Government's breach of its

duty to Minor Plaintiffs as well. Plaintiffs allege that

Defendant McBroom assigned Nevarez to the Minor Plaintiffs'

classrooms on seventeen days after Adam's disclosure, that they

assigned Nevarez to work with Robby after Adam's disclosure, and

explicitly that Nevarez's abuse of Adam continued after Adam's

disclosure. The court can plausibly infer from the timing of

Wyatt's November 2011 disclosure and Danny's early 2012


                              - 43 -
disclosure that Nevarez abused them after Adam's disclosure.

These allegations are enough to survive a motion to dismiss.

See, e.g., Daniels ex rel. Webb v. Reel, 133 N.C. App. 1, 11,

515 S.E.2d 22, 29 (1999) (citation omitted) ("Ordinarily, it is

a jury's province to determine issues of breach and

causation.").

    Plaintiffs are entitled to discovery to unearth the

Government's response to Adam's disclosure, its actions and

omissions in the interim between Adam's disclosure and Nevarez's

removal from the base (whenever that date certain is uncovered

to be), and the facts and circumstances surrounding any

assignment of Nevarez to Minor Plaintiffs' classrooms or as

Robby's parapro in the weeks that followed Adam's disclosure.15

     The Government's motion to dismiss Plaintiffs' first and

sixth claims will be denied as to all Plaintiffs and as to the




     15 The court finds at this motion to dismiss stage that any
abuse of Minor Plaintiffs that postdated Adam's disclosure was
foreseeable. In addition, the court finds that Wyatt's
November 8, 2011 disclosure contributes to a foreseeability
finding. While it appears that Defendants removed Nevarez from
the classroom immediately thereafter, Plaintiffs allege that
Nevarez had ongoing access to Minor Plaintiffs until March 2012.


                             - 44 -
Government's actions beginning on October 11, 2011 and

continuing thereafter.16

          2.   Claim II: Assumption of a Duty/Good Samaritan

     In their second claim for relief, Plaintiffs allege that

the Government voluntarily assumed a duty to protect from,

report, investigate, and treat sexual abuse. Plaintiffs allege

that "a federal statute, and a series of Army regulations,

policy statements, memoranda, and reports have imposed on the

Defendants a duty to prevent, report, investigate, identify, and

treat children who are sexually abused in DoDEA schools," (Am.

Compl. (Doc. 39) 1 36), and that the Government "assumed these

duties and engaged in specific tasks and provided specific




     16 At this point, Plaintiffs' first and sixth claims for
relief are plausible based on the Government's alleged knowledge
that arose on or after October 11, 2011. It might be that
discovery reveals facts that would allow the Plaintiffs to
plausibly allege an earlier date. For that reason, the court
will dismiss allegations preceding October 11, 2011 without
prejudice to Plaintiffs amending the Complaint on a later date
to allege the Government's knowledge on an earlier date if facts
gleaned during discovery support amendment.

                             - 45 -
services in order to fulfill these mandates." (Id.)17   Plaintiffs

argue that their second claim for relief states a claim under

North Carolina's Good Samaritan doctrine, imposing analogous

duties to the DoD Regulations. (Pls.' Opp'n Br. (Doc. 46) at

20.)

       An agency of the United States must perform a task it has

voluntarily undertaken with due care. Rogers v. United States,

397 F.2d 12, 14 (4th Cir. 1968). But the FTCA's law-of-the-place

requirement asks whether the United States assumed a duty to act

with reasonable care in accordance with North Carolina's Good

Samaritan doctrine, if one exists.

       North Carolina courts have recognized a Good Samaritan

duty. Edwards v. GE Lighting Sys., Inc., 200 N.C. App. 754, 758,



        For the reasons provided herein, this court has already
       17
found that the DoD regulations do not create an independent duty
because they are either ensnared by the intentional tort
exception or certain duties (e.g., to investigate and treat
child abuse) are precluded by the FTCA's private-person
principle. In addition, in Sheridan II, the Fourth Circuit
concluded that the Navy's promulgation of the two firearms-
related regulations did not establish a duty under the Maryland
Good Samaritan doctrine because plaintiffs "suffered no greater
risk of harm . . . because of the gratuitous promulgation of the
regulations and their breach than if the [government] had never
promulgated such regulations in the first instance." 969 F.2d at
74-75; but cf. Peal by Peal v. Smith, 115 N.C. App. 225, 230-31,
444 S.E.2d 673, 677 (1994), aff'd, 340 N.C. 352, 457 S.E.2d 599
(1995) ("[I]t is well established in North Carolina that the
breach of a voluntarily adopted safety rule is some evidence of
defendant's negligence."). Plaintiffs here do not demonstrate
how the Government's promulgation of the DOD regulations made it
more likely that Nevarez would sexually abuse the children.

                               - 46 -
685 S.E.2d 146, 149 (2009); see also Davidson v. Univ. of N.C.

at Chapel Hill, 142 N.C. App. 544, 558, 543 S.E.2d 920, 929

(2001) (citing Pinnix v. Toomey, 242 N.C. 358, 362, 87 S.E.2d

893, 897 (1955)) ("The voluntary undertaking theory has been

consistently recognized in North Carolina, although it is not

always designated as such."). In North Carolina, "under certain

circumstances, one who undertakes to render services to another

which he should recognize as necessary for the protection of a

third person . . . is subject to liability to the third person,

for injuries resulting from his failure to exercise reasonable

care in such undertaking." Edwards, 200 N.C. App. at 758, 685

S.E.2d at 149.

    Plaintiffs cite Boles (a case applying Virginia law) as an

example of a case where a court allowed an assumption of duty

claim. (Pls.' Opp'n Br. (Doc. 46) at 12 (citing Boles v. United

States, 3 F. Supp. 3d 491, 501 (M.D.N.C. 2014)).) There, Coast

Guard employees assisted a colleague with mental health issues

in storing his firearms in the Coast Guard Armory, and, in so

doing, allegedly assumed a duty to act with reasonable care in

that undertaking. Boles, 3 F. Supp. 3d at 505-06. The plaintiff

alleged that the Coast Guard employees breached their assumed

duty when they later assisted the tortfeasor in removing his

firearms from the Coast Guard's Armory in violation of a



                             - 47 -
protective order (that one of them knew about) and failed to

warn the tortfeasor's wife, ultimately leading to the

plaintiff's injury. Id. at 505. The court in Boles looked to the

Restatement (Second) of Torts § 324A, which Virginia courts

apply in formulating Virginia's assumption of duty doctrine, and

found that the plaintiff plausibly alleged that he was in the

class of persons who could be harmed upon the Coast Guard

employees' return of the firearms. Id. at 507.

    In Edwards, the North Carolina Court of Appeals implied

that North Carolina's voluntary assumption of the duty was

derived from the Restatement (Second) of Torts § 324A. See 200

N.C. App. at 758, 685 S.E.2d at 149. There is some dispute

within the North Carolina courts, however, as to the

Restatement's authority. Compare Edwards, 200 N.C. App. at 758,

685 S.E.2d at 149; Quail Hollow E. Condo. Assoc. v. Donald J.

Scholz Co., 47 N.C. App. 518, 522-24, 268 S.E.2d 12, 15-17

(1980) (relying upon the Restatement (Second) of Torts § 324A in

finding a voluntarily assumed duty to protect a third party),

with Cassell v. Collins, 344 N.C. 160, 163, 472 S.E.2d 770, 772

(1996) (citation omitted) ("We reemphasize yet again that the

Restatement of Torts is not North Carolina law."), abrogated on

other grounds by Nelson v. Freeland, 349 N.C. 615, 507 S.E.2d

882 (1998); Hedrick v. Rains, 344 N.C. 729, 729, 477 S.E.2d 171,



                             - 48 -
172 (1996) ("[W]e note with disapproval the citation of the

Restatement (Second) of Torts as authority. Except as

specifically adopted in this jurisdiction, the Restatement

should not be viewed as determinative of North Carolina law.").

This court is currently unaware of any decision by the North

Carolina Supreme Court explicitly adopting Sections 323 or 324A

of the Restatement of Torts. See Dawkins v. United States, 226

F. Supp. 2d 750, 755 (M.D.N.C. 2002) ("[T]he North Carolina

Supreme Court has not recognized a tort law duty based upon

Section 324A of the Restatement of Torts."). And in light of the

North Carolina Supreme Court's admonitions in Cassell and

Hedrick, this court finds it unlikely that the North Carolina

Supreme Court would impose the Restatement's formulation of the

Good Samaritan duty on a private person under the circumstances

here.

        Comparing Lumsden and Durden, both FTCA cases where federal

courts applied North Carolina law, is helpful here. In Lumsden,

a Marine corpsman's vehicle was impounded after he was caught

inhaling ether. 555 F. Supp. 2d at 582. Marine corpsmen later

returned the vehicle to him, and the corpsman then inhaled an

intoxicating amount of ether remaining in the vehicle, drove his

vehicle, and caused an accident, killing one. Id. The court in




                                - 49 -
Lumsden framed its inquiry as to the plaintiff's general

negligence theory as:

    [I]f a private person were to deliver to a known
    abuser of the chemical compound, ether, both the keys
    to the known abuser's vehicle and a canister of ether
    belonging to the private person, would that private
    person be answerable to third parties injured when the
    known abuser foreseeably became dangerously
    intoxicated from huffing the ether, resulting in a
    traffic collision that caused injury and death .

Id. at 588. The district court answered that question in the

affirmative at the motion to dismiss stage, and the court found

that plaintiff had plausibly alleged that the "Government's

agents knew or had reason to know that upon being provided the

keys to his car and a canister of ether," the defendant would do

what he did, triggering a duty owed by the agents because that

risk was both unreasonable and foreseeable. Id. at 589 (citing

Mullis v. Monroe Oil Co., Inc., 349 N.C. 196, 205, 505 S.E.2d

131, 136-37 (1998)).

     In Durden, the Fourth Circuit distinguished the conduct at

issue from that in Lumsden. In Durden, the Government only knew

about one prior criminal act by the tortfeasor when he raped the

plaintiff - a burglary and non-sexual assault three months

prior. 736 F.3d at 304-06. The government, however, did not know

about other burglaries and sexual assaults committed by the

tortfeasor until after the rape. Id. at 306. So when it released

him from civilian confinement six weeks before the rape and

                             - 50 -
allegedly assumed a duty to protect the plaintiff, the

Government did not know about the tortfeasor's prior sexual

assaults. Id. at 305. Therefore, the Fourth Circuit found that

there was "nothing in the record to indicate that the Army

should have known that [the tortfeasor] was a threat to

[plaintiff's] safety based solely on the [burglary and non-

sexual assault]." Id. at 306. Significantly, the court wrote

that "[i]t might be a different case if the Army knew that it

was one of its own soldiers, and [the tortfeasor] specifically,

that committed the 2008 and 2009 sexual assaults .       ." Id.

(emphasis added). Under those circumstances, the government

might have assumed a duty to protect plaintiff upon the

tortfeasor's release from civilian confinement. See id.

     The Government's knowledge of an allegation from an actual

victim of Nevarez's sexual abuse distinguishes this case from

Durden. The court has already found that Plaintiffs plausibly

allege that Nevarez's abuse after October 11, 2011 was

foreseeable. Further, Plaintiffs allege that, during Adam's

disclosure to Coleman, Adam's mother demanded that "something be

done about Nevarez to prevent future abuse of her son and others

         (Am. Compl. (Doc. 39) ¶ 88.) They further allege that

Coleman assured Adam's mom that something would be done, and

that Adam and his mother relied on Coleman to do what she


                             - 51 -
promised - "to report the matter [and] make sure it was

investigated." (Id. ¶¶ 89, 92.) This voluntarily assumed duty

arose "from the factual context immediately preceding the

alleged assault(s) - and had nothing to do with [Nevarez's]

employment relationship with the [DoD]." See Bajkowski v. United

States, 787 F. Supp. 539, 542 (E.D.N.C. 1991). Though factually

different from Lumsden, the inquiry in this case is the same: if

a private person were to be in receipt of an allegation of

sexual abuse, assured the complaining party that something would

be done, took the allegation to the suspected abuser, and then

left the abuser alone with the alleged child victim, would that

private person be answerable to injured parties when the

suspected abuser foreseeably sexually assaulted the victim,

resulting in injury? See Lumsden, 555 F. Supp. 2d at 588. Taking

the allegations in the Complaint as true at this motion to

dismiss stage, this court has little trouble answering that

question in the affirmative as to Adam.

     In addition, at this stage of the proceedings, the court

also views the Government's provision of services to an autistic

child as a voluntary assumption of a duty, subjecting the

Government to liability for their failure to exercise reasonable

care in such undertaking. See Durden, 736 F.3d at 305 (quoting

Quail Hollow E. Condo Ass'n, 47 N.C. App at 522, 268 S.E.2d at



                             - 52 -
15). Plaintiffs allege that the Government assigned Nevarez to

work with Robby after Adam's disclosure. Doing so is plausibly

unreasonable, though whether the Government used reasonable care

in attending to the situation is generally a question for the

jury. See Klassette v. Mecklenburg Cty. Area Mental Health,

Mental Retardation & Substance Abuse Auth., 88 N.C. App. 495,

502, 364 S.E.2d 179, 184 (1988).

     Wyatt, Danny, and Timmy's allegations here fall short.

Because the court declines to find that the DOD regulations

imposed a voluntarily assumed duty, Plaintiffs do not plausibly

allege that the Government voluntarily assumed a duty to

protect, report, investigate, and provide treatment as to Wyatt,

Danny, or Timmy.

     North Carolina courts generally require affirmative conduct

before finding a voluntarily assumed duty, and the Complaint's

allegations are deficient in that regard as to Wyatt, Danny, and

Timmy. McCants, 201 F. Supp. 3d at 743 (collecting cases) ("[A]

review of North Carolina court decisions confirms that

imposition of an actionable duty of care based on any

undertaking, irrespective of its source, requires affirmative

conduct by the alleged tortfeasor."). Unlike Adam's disclosure,

the Complaint does not plausibly allege an affirmative

undertaking by Coleman or McBroom as to Wyatt, Danny, and Timmy



                             - 53 -
that would create a Good Samaritan duty under North Carolina

law. The Complaint's allegations surrounding Wyatt's and Danny's

disclosures actually suggest the opposite. (See Am. Compl. (Doc.

39) ¶¶ 128, 130 (alleging that McBroom offered Wyatt's parents

nothing by way of assistance; alleging that nobody responded to

Wyatt's parents' pleas for help); id. ¶¶ 59-68 (describing then-

Principal Grim's and the social worker's dismissal of Danny's

mom's concerns in June 2011).)

     For these reasons, the Government's motion to dismiss

Plaintiffs' second claim for relief will be granted as to Minor

Plaintiffs Wyatt, Danny, and Timmy and denied as to Adam and

Robby on the narrow ground that the Government voluntarily

assumed a duty to protect, report, and investigate sexual abuse

of Adam and Robby following the October 11, 2011 disclosure.

          3.    Claim III: Special Duty; Claim IV: Special
                Relationship

     Plaintiffs allege in their third and fourth claims for

relief a special duty and a special relationship between the

Government and Minor Plaintiffs, respectively. (Am. Compl. (Doc.

39) ¶¶ 314-16, 324.) Portions of Plaintiffs' fifth and sixth

claims for relief, predicated respectively on negligence per se

and premises liability, also allege a special relationship. (Id.

¶¶ 340, 346.)




                              - 54 -
     North Carolina courts have acknowledged an exception to the

general rule that there is no duty to protect another from a

third party where there exists a "special relationship between

the defendant and [a] third person which imposes a duty upon the

defendant to control the third person's conduct; or a special

relationship between the defendant and the injured party which

gives the injured party a right to protection." Scadden v. Holt,

222 N.C. App. 799, 802, 733 S.E.2d 90, 92 (N.C. Ct. App. 2012)

(citation and internal quotation marks omitted). Special

relationships, however, "arise only in narrow circumstances."

Bridges v. Parrish, 366 N.C. 539, 541, 742 S.E.2d 794, 797

(2013). North Carolina courts have found that the following

special relationships establish affirmative duties beyond an

ordinary standard of care: "(1) parent-child; (2) master-

servant; (3) landowner-licensee; (4) custodian-prisoner; and (5)

institution-involuntarily committed mental patient." King v.

Durham Cty. Mental Health Developmental Disabilities & Substance

Abuse Auth., 113 N.C. App. 341, 346, 439 S.E.2d 771, 774 (1994);

but cf. Davidson, 142 N.C. App. at 555, 543 S.E.2d at 927

(finding special relationship existed between university and its

cheerleaders premised in part on the existence of mutual

dependence but cautioning that the "holding should not be
interpreted as finding a special relationship to exist between a

university . . . and every student").

     North Carolina courts have had ample time and opportunity

to add the school-student relationship to the enumerated

special-relationship categories and they have declined to do so.

Cf. Stevenson v. Martin Cty. Bd. of Educ., 3 F. App'x 25, 30-31

(4th Cir. 2001) (collecting cases) ("Several circuits have been

faced with the issue of whether a school-student relationship is

a special relationship triggering the protections of the Due

Process Clause. They have held uniformly that no special

relationship exists . .   ."). Instead, North Carolina courts

consider the school-student relationship under a general

negligence standard, i.e., teachers in North Carolina must

"exercise    ordinary prudence given the particular

circumstances of the situation." Payne v. N.C. Dep't. of Human

Res., 95 N.C. App. 309, 314, 382 S.E.2d 449, 452 (1989)

(citation omitted) (declining to find that an instructor owed a

deaf student a "greater than normal" duty). This court,

therefore, finds that the Supreme Court of North Carolina would

not find that a special relationship exists between the

Government and Minor Plaintiffs.

     Plaintiffs urge that North Carolina courts would find that

a special relationship or duty exists here because of the


                             - 56 -
Government's unique ability to control Nevarez. (Pls.' Opp'n Br.

(Doc. 46) at 24.) It is true that North Carolina courts have

left open the possibility of additional special relationships.

See e.g., Scadden, 222 N.C. App. at 802-03, 733 S.E.2d at 93

(footnote omitted) ("[W]here the underlying justification for

imposing a duty to protect . . . applies, a court may find that

a special relationship exists."). But a North Carolina court

would likely look to its two-pronged test for establishing a

special relationship, focusing on the government's (i) knowledge

of the tortfeasor's violent propensities and (ii) ability to

control the tortfeasor. See Durden, 736 F.3d at 305 (citing

Stein, 360 N.C. at 331, 626 S.E.2d at 269 (setting forth the

two-pronged test for a special relationship)).

     Plaintiffs argue that, because the Army has the authority

under 18 U.S.C. § 1382 to bar individuals from entering military

bases, the Government's ability to control Nevarez was not

dependent on the employment relationship. (Pls.' Opp'n Br. (Doc.

46) at 24.) 18 U.S.C. § 1382 prohibits any person from

reentering any military installation "after having been removed

therefrom or ordered not to reenter by any officer or person in

command or charge thereof . .     ." While the court agrees with

Plaintiffs that the DoD's right to control access to its

military installations is in no way conditioned on the


                                - 57 -
employment status of entrants, it is conditioned on the

Government's status as the federal government (and the land's

status as property of the Army, Navy, or Coast Guard). Thus, the

Government's ability to control Nevarez is of no help in

satisfying the FTCA's private-person principle. See Durden, 736

F.3d at 305 (citing 28 U.S.C. § 1346(b)(1)). Setting aside the

Government's ability to control Nevarez through the employment

relationship or through its status as the military, the

Government had no ability to control Nevarez in a manner that

causes this court to hesitate in granting the Government's

motion to dismiss as to Claims III and IV, as well as Claims V

and VI to the extent they are premised on a special

relationship.

          4.    Claim V: Negligence Per Se

     Plaintiffs premise their fifth claim for relief on the

doctrine of negligence per se. Under North Carolina law, to

prevail on a negligence per se claim, a plaintiff must plausibly

allege:

     (1) a duty created by a statute or ordinance; (2) that
     the statute or ordinance was enacted to protect a
     class of persons which includes the plaintiff; (3) a
     breach of the statutory duty; (4) that the injury
     sustained was suffered by an interest which the
     statute protected; (5) that the injury was of the
     nature contemplated in the statute; and (6) that the
     violation of the statute proximately caused the
     injury.



                              - 58 -
Birtha v. Stonemor, N.C., LLC, 220 N.C. App. 286, 293-94, 727

S.E.2d 1, 8 (2012) (citation omitted). More generally, the rule

in North Carolina is that "the violation of a public safety

statute constitutes negligence per se." Stein, 360 N.C. at 326,

626 S.E.2d at 266 (alterations and citation omitted). A public

safety statute is one "imposing upon the defendant a specific

duty for the protection of others." Id. (alterations and

citation omitted). "A member of a class protected by a public

safety statute has a claim against anyone who violates such a

statute when the violation is a proximate cause of injury to the

claimant." Hart v. Ivey, 332 N.C. 299, 303, 420 S.E.2d 174, 177

(1992) (citation omitted). However, "in FTCA cases courts have

generally refused to find the necessary state law duty in an

assertedly violated federal statute or regulation merely because

the law of the relevant state included a general doctrine of

negligence per se." Boles, 3 F. Supp. 3d at 509 (certain

citations omitted) (citing Johnson v. Sawyer, 47 F.3d 716, 728-

29 (5th Cir. 1995)). Rather, the negligence per se claim must be

cognizable under the state's negligence per se law. Boles, 3 F.

Supp. 3d at 509. That is, in order to premise a negligence per

se claim on the violation of a federal statute in the FTCA

context, a state's negligence per se doctrine must allow a




                             - 59 -
plaintiff to base the negligence per se claim on the asserted

violation of a federal statute.

     Plaintiffs appear to base their negligence per se claim on

34 U.S.C. § 20341 and the DoD regulations. Those, they allege,

"were enacted and promulgated with the specific purpose of

protecting the health, welfare, and public safety of the

children of military families . . . from the well-recognized

dangers of child sexual abuse." (Am. Compl. (Doc. 39)   I   336.)18

Plaintiffs argue that 34 U.S.C. § 20341 "specifically requires

school employees and officials working at federally operated

facilities," to report suspected child abuse. (Pls.' Opp'n Br.

(Doc. 46) at 25.) The Government argues that the federal bases

for Plaintiffs' negligence per se claim must "impose[] a duty on

a private person under North Carolina law." (United States'

Reply in Supp. of Mot. to Dismiss ("Gov't Reply Br.") (Doc. 49)

at 12-13.) The Government continues that Plaintiffs rely on only

one federal statute, imposing reporting obligations upon only

certain individuals on federal land, and Plaintiffs make no

attempt to show that the federal statute satisfies the



     18 The court will focus on the reporting obligation under
34 U.S.C. § 20341. In addition to its previous discussion of the
DOD regulations, the court notes that Plaintiffs have not
attempted to analogize the DOD regulations allegedly requiring
the Government to protect, investigate, and treat to any similar
federal or state statute applicable to private persons that
could support a negligence per se claim in North Carolina.

                             - 60 -
negligence per se standard under North Carolina law. (Id. at

13.) The Government further argues that, even if that statute,

34 U.S.C. § 20341, meets the negligence per se standard in North

Carolina, the disclosures concerning Nevarez's conduct were not

sufficient to trigger the reporting requirement under either the

federal statute or analogous North Carolina statutes. (See id.

at 13-14.) As the Government points out, Plaintiffs argue for

the first time in their response brief that several North

Carolina laws are analogous to 34 U.S.C. § 20341. (See Pls.'

Opp'n Br. (Doc. 46) at 26.)

     Courts generally do not consider a plaintiff's factual or

legal allegations raised in opposition to a motion to dismiss

and not alleged in the complaint. See, e.g., Car Carriers, Inc.

v. Ford Motor Co., 745 F.2d 1101, 1107 (7th Cir. 1984)

(collecting cases) ("[I]t is axiomatic that the complaint may

not be amended by the briefs in opposition to a motion to

dismiss."). In the FTCA context, however, the Fourth Circuit has

instructed that courts should examine on their own "whether a

private person would be responsible for similar negligence under

the laws of the State where the acts occurred." Fla. Auto

Auction, 74 F.3d at 505 (quoting Rayonier, Inc. v. United

States, 352 U.S. 315, 319 (1957)). The court is also not

convinced that the North Carolina statutes are necessary to the


                              - 61 -
disposition of the negligence per se claim, so it will exercise

its discretion and consider them.

    It appears that North Carolina courts would allow a

negligence per se claim based upon a violation of a federal

statute, which comports with Fourth Circuit precedent. See

Richardson v. United States, No. 5:08-CV-620-D, 2011 WL 2133652,

at *4 (E.D.N.C. May 26, 2011) (citing Fla. Auto Auction, 74 F.3d

at 502 n.2.) ("A violation of a federal regulation can give rise

to negligence per se liability under state [there, North

Carolina] law."); see also Grable & Sons Metal Prods., Inc. v.

Darue Eng'g & Mfg., 545 U.S. 308, 318-19 (2005) (citations and

internal quotation marks omitted) ("The violation of federal

statutes and regulations is commonly given negligence per se

effect in state tort proceedings."); cf. Fulmore v. Howell, 227

N.C. App. 31, 34, 741 S.E.2d 494, 496 (2013) (assuming arguendo

that the violation of the Code of Federal Regulations is per se

negligence). In addition, at least one court has allowed a

negligence per se claim to survive a motion to dismiss - in a

pre-Igpl case - predicated on the very reporting statute at

issue here, 34 U.S.C. § 20341. See Zimmerman ex rel. Zimmerman

v. United States, 171 F. Supp. 2d 281, 292-93 (S.D.N.Y. 2001).

Therefore, at this stage of the proceedings, Plaintiffs

plausibly allege that a private person under North Carolina law


                             - 62 -
could be liable on a theory of negligence per se predicated on a

breach of the reporting obligation under 34 U.S.C. § 20341.

    In addition, Plaintiffs argue that analogous North Carolina

statutes contain reporting obligations that would apply to these

facts. And the FTCA permits negligence suits where the alleged

tortious breach of a duty "is tortious under state law" or where

"the Government ha[s] breached a duty imposed by federal law

that is similar or analogous to a duty imposed by state law."

Fla. Auto Auction, 74 F.3d at 502 (citing Rayonier, 352 U.S. at

319; Goldstar (Panama) S.A. v. United States, 967 F.2d 965, 969

(4th Cir. 1992)). Plaintiffs analogize 34 U.S.C. § 20341 to N.C.

Gen. Stat. § 115C-288(g), requiring school principals in North

Carolina to report sexual assault, sexual offense, or indecent

liberties with a minor upon actual notice or personal knowledge

of such conduct. (Pls.' Opp'n Br. (Doc. 46) at 26.)19   N.C. Gen.

Stat. § 115C-288(g) is sufficiently analogous at this motion to

dismiss stage to form the basis of Plaintiffs' negligence per se

claim, to the extent a state law obligation must.




     19 Plaintiffs also cite N.C. Gen. Stat. § 115C-400, but the
court agrees with the Government that the reporting obligations
thereunder cover abuse not as relevant here. See N.C. Gen Stat.
§§ 7B-101, 7B-301, 14-202.1; see also Boles, 3 F. Supp. 3d at
512 (declining a motion to amend to add a negligence per se
claim premised on an inapplicable Virginia statute).

                             - 63 -
     The Government also argues that the reporting obligations

under 34 U.S.C. § 20341 and N.C. Gen. Stat. § 115C-288(g) are

not applicable here because Adam's disclosure did not trigger

them. (See Gov't Reply Br. (Doc. 49) at 13.) The court disagrees

at this juncture. The statute defines child abuse to mean "the

physical or mental injury, sexual abuse or exploitation, or

negligent treatment of a child." 34 U.S.C. § 20341(c)(1). It

defines "mental injury" as "harm to a child's psychological or

intellectual functioning which may be exhibited by severe

anxiety, depression, withdrawal or outward aggressive behavior,

or a combination of those behaviors, which may be demonstrated

by a change in behavior, emotional response or cognition."

34 U.S.C. § 20341(c)(3). The statute defines "sexual abuse" to

include the use or coercion of a child to engage in sexually

explicit conduct or molestation of children. 34 U.S.C.

§ 20341(c)(4). Further, a covered individual with a reporting

obligation need only "learn[] of facts that give reason to

suspect that a child has suffered an incident of child abuse."

34 U.S.C. § 20341(a)(1). The analogous North Carolina statute

requires principals to report "sexual assault, sexual

offense,     . [or] indecent liberties with a minor," upon

actual notice or personal knowledge of such conduct. N.C. Gen.

Stat. § 115C-288(g). Under North Carolina law, "indecent


                             - 64 -
liberties" means the willful taking of any improper liberties

with a child or student for the purpose of gratifying sexual

desire or the willful committing of a lewd act upon the body of

a child or student. See N.C. Gen. Stat. §§ 14-202.1(a), 14-

202.4(d)(1).20

     Based on the allegations in the Complaint, it is plausible

that Adam's October 11, 2011 disclosure triggered the federal

reporting obligation.21   His disclosure put Coleman and McBroom on

notice of, at the very least, Nevarez's mental injury of Adam

demonstrated by Adam's anxiety and fear that Nevarez would be at

school and touch him again, and plausibly gave them reason to

suspect that Nevarez had sexually abused Adam as defined under

34 U.S.C. § 20341. While N.C. Gen. Stat. § 115C-288(g) requires

actual notice or personal knowledge by the principal, Plaintiffs

plausibly allege such notice by alleging that Coleman told

Principal McBroom of Adam's disclosure, which at the very least,



     20 The Government argues, and not without some persuasive
force, that Adam's 2011 disclosure does not amount to indecent
liberties. This may prove to be true. However, the combination
of the use of the term "touching," Adam's mental state, and his
mother's allegations appear to plausibly suggest at least an
inference of an improper liberty for the purpose of gratifying
sexual desire.

     21 This court finds that Danny's change in behavior in the
spring of 2011, disclosed to a social worker in June 2011 and
then-Principal Grim shortly thereafter, as alleged, did not
trigger a reporting obligation under 34 U.S.C. § 20341 or North
Carolina law.

                               - 65 -
provided McBroom with notice that Nevarez had taken indecent

liberties with Adam. The Complaint also alleges that the

Government breached its duty by not following the reporting

obligations after Adam's disclosure.

       Alternatively, the November 2011 disclosure by Wyatt's

parents to Defendants Coleman and McBroom likely triggered the

reporting obligations. During that meeting, Coleman allegedly

denied that Nevarez sexually abused any student, and the court

can infer that the disclosure by Wyatt's parents raised a

suspicion of sexual abuse, and the Complaint plausibly alleges

McBroom's knowledge of indecent liberties. But it is less clear

that the reporting obligations were not followed after Wyatt's

disclosure. Plaintiffs allege that a November 8, 2011 report was

prepared and provided to Defendant Sicinski and it appears that,

after the disclosure by Wyatt's father to the Fort Bragg

Military Police on November 8, 2011, a criminal investigation

was opened shortly thereafter. At this time, however, the court

does not find that Plaintiffs' allegations concerning the

Government's noncompliance with its reporting obligations

following Wyatt's November 2011 disclosure fail as a matter of

law.

       As to the Government's argument that 34 U.S.C. § 20341 does

not satisfy the negligence per se standard under North Carolina


                               - 66 -
law, this court concludes that 34 U.S.C. § 20341 and its state

law analogue are public safety statutes imposing specific duties

for the protection of others, the violations of which constitute

negligence per se. See Stein, 360 N.C. at 326, 626 S.E.2d at

266. Congress first introduced 34 U.S.C. § 20341 as part of the

Victims of Child Abuse Act of 1990 ("VACA"), then at 42 U.S.C.

§ 13001 et seq., and the legislative history suggests that it is

a public safety statute. See 136 Cong. Rec. S17595-01, S17600,

1990 WL 168469 ("[VACA is] a sweeping title aimed at mak[ing]

our criminal justice system more effective in cracking down on

child abusers, and more gentle in dealing with the child abuse

victims."); 136 Cong. Rec. S17595-01, S17606-07, 1990 WL 168469

("This bill has some really tough desperately needed child abuse

reform provisions. These provisions put in place protections for

the most defenseless Americans-our children."). So too with N.C.

Gen. Stat. § 115C-288(g), which was "intended to require

principals to report .   . to law enforcement officers in order

to facilitate the investigation and prosecution of crimes in

school." Powers and Duties of Principal; G.S. § 115C-288, Op.

Att'y Gen. (Sept. 8, 1998). This court also finds that Minor

Plaintiffs are members of the protected class.

     Finally, Plaintiffs must plausibly allege that the

reporting breach proximately caused Minor Plaintiffs' injuries.



                             - 67 -
Birtha, 220 N.C. App. at 293-94, 727 S.E.2d at 8. "Proximate

cause is a cause which in natural and continuous sequence,

unbroken by any new and independent cause, produced the

plaintiff's injuries, and without which the injuries would not

have occurred," and from which reasonably foreseeable

consequences were probable. Hairston v. Alexander Tank & Equip.

Co., 310 N.C. 227, 233, 311 S.E.2d 559, 565 (1984) (citations

omitted). There can be more than one proximate cause of an

injury. See State v. Leonard, 213 N.C. App. 526, 530, 711 S.E.2d

867, 871 (N.C. Ct. App. 2011) ("[E]ven if defendant's willful

attempt to elude arrest was a cause of [the] injury, defendant's

driving under the influence could also be a proximate cause.");

see also Boles, 3 F. Supp. 3d at 513 ("While [tortfeasor's]

intentional conduct was admittedly a proximate cause of [the

plaintiff's] injuries, the alleged negligence of Coast Guard

employees could also be a proximate cause .

     Plaintiffs plausibly allege that the Government's failure

to report the disclosed abuse "as soon as possible," 34 U.S.C.

§ 20341, was a proximate cause of at least one incident of

alleged abuse of Adam. While Nevarez's intentional conduct was

obviously a proximate cause of the alleged abuse, the

Government's negligence could also be a proximate cause because

Nevarez's actions were a natural consequence of the Government's



                             - 68 -
failure to report the abuse, thus delaying Nevarez's removal

from the classroom and ultimately the base. Plaintiffs are

entitled to discovery as to the facts and circumstances

surrounding any reporting, or lack therefore, that occurred

after Adam's October 11, 2011 disclosure.

     It may well be that the Government will be entitled to

summary judgment on this claim, but the Complaint plausibly

alleges the existence of a duty supporting a negligence per se

claim, a question of law. See Davidson, 142 N.C. App. at 552,

543 S.E.2d at 926. And issues of breach and causation are

generally a jury's province. See Webb, 133 N.C. App. at 11, 515

S.E.2d at 29 (citation omitted).

     Therefore, the Government's motion to dismiss Plaintiffs'

fifth claim for relief, to the extent that it alleges negligence

per se for failure to report suspected child abuse on or after

October 11, 2011, will be denied; to the extent that the fifth

claim for relief alleges negligence per se for failure to train

personnel, to protect children from sexual abuse, to investigate

such abuse, and to provide effective treatment, the Government's

motion to dismiss Plaintiffs' fifth claim for relief will be

granted.




                             - 69 -
          5.   Miscellaneous Arguments

     The Government argues that Robby's claim was untimely

because Robby was suffering mental anguish and nightmares when

Nevarez was removed from the school in November 2011, which is

when the Government asserts that Robby's claim accrued. (Gov't

Br. (Doc. 41) at 34-35.) Because Robby's claim was not presented

to the Government until December 30, 2013, it was not timely

filed within the requisite two years under the FTCA. (Id.

(citing 28 U.S.C. § 2401(b)).)

     Construing the facts in the light most favorable to

Plaintiffs, it is not clear whether Robby was suffering his

mental anguish and nightmares by November 2011, when Nevarez was

removed from the classroom, or by March 2012, when Nevarez was

removed from the installation. (See Am. Compl. (Doc. 39) 1 45.)

Nevertheless, this court finds at this time that Robby's claim

accrued on or around March 16, 2012, when Defendants told

Robby's parents that Nevarez had abused Robby, and was therefore

timely. The general rule is that, even though a child's minority

does not toll the running of the FTCA's statute of limitations,

see Jastremski v. Unites States, 737 F.2d 666, 669 (7th Cir.

1984), the FTCA's limitations period begins to run when the

parents (or plaintiff-guardians) become aware or should have

been aware of the existence and cause of injury, see Zavala v.



                             - 70 -
United States, 876 F.2d 780, 782 (9th Cir. 1989); MacMillan v.

United States, 46 F.3d 377, 381 (5th Cir. 1995) (citation

omitted); Miller v. United States, 803 F. Supp. 1120, 1128 (E.D.

Va. 1992) (citing Zavala, 876 F.2d at 782). This court is

currently unaware of a case imputing knowledge from a mentally

incompetent minor to that minor's parents for purposes of

meeting the FTCA's timeliness requirements.

     The Government also argues that Plaintiffs' allegations

regarding the Government's failure to provide Minor Plaintiffs

with "prompt and effective treatment, care, and counseling,"

should be dismissed because they are medical malpractice claims

not brought in conformity with North Carolina Rule of Civil

Procedure 9(j), which requires a certification in the pleading

as to medical care and records. (Gov't Br. (Doc. 41) at 33-34);

see also N.C. R. Civ. P. 9(j). The Government argues that the

claims regarding tardy or ineffective medical treatment are

medical malpractice claims, clearly "aris[ing] out of the

furnishing or failure to furnish professional services . . . by

a health care provider." (Id. at 33 (quoting N.C. Gen. Stat.

§ 90-21.11(2)(a)).)

     At this stage in the proceedings, the court rejects the

Government's argument. Plaintiffs' claims sound in ordinary

negligence and allege administrative and ministerial failures,



                             - 71 -
not failures to furnish professional services. See Stockton v.

Wake Cty., 173 F. Supp. 3d 292, 308 (E.D.N.C. 2016) (citing

Estate of Waters v. Jarman, 144 N.C. App. 98, 101-03, 547 S.E.2d

142, 144-46 (2001); Allen v. Cty. of Granville, 203 N.C. App.

365, 366-68, 691 S.E.2d 124, 125-27 (2010)). Thus, to the extent

those allegations have survived the Government's motion to

dismiss, they are not subject to the strictures of Rule 9(j).

III. THE INDIVIDUAL DEFENDANTS' MOTION TO DISMISS

     The Individual Defendants moved to dismiss Plaintiffs'

Bivens claims pursuant to Rule 12(b)(6), arguing that they are

entitled to qualified immunity. (See Doc. 43 at 1, 12.)

Plaintiffs responded, (Doc. 47), and the Individual Defendants

replied, (Doc. 50). In their briefing, however, the parties

failed to address in any depth the threshold question of whether

a Bivens remedy is available to Plaintiffs. That inquiry is

especially salient after the Supreme Court's decision in Ziglar

v. Abbasi, where the Court cautioned lower courts about

extending Bivens to new contexts. 582 U.S.           , 137

S. Ct. 1843, 1857 (2017); cf. Liff v. Office of Inspector Gen.

for U.S. Dep't of Labor, 881 F.3d 912, 918 (D.C. Cir. 2018)

(internal quotation marks omitted) (quoting Hernandez v. Mesa,

     U.S.           , 137 S. Ct. 2003, 2006 (2017)) ("[I]t is

appropriate to determine the availability of a Bivens remedy at


                             - 72 -
the earliest practicable phase of litigation because it is

antecedent to the other questions presented."). This court,

therefore, ordered supplemental briefing on whether, in light of

Abbasi, a Bivens remedy should be available to Plaintiffs here,

asking the parties to address specifically the availability of

alternative remedies. (See Text Order 02/13/19.) The Individual

Defendants and Plaintiffs each submitted a ten-page brief on the

issue. (Defs.' Suppl. Br. (Docs. 54, 56); Pls.' Suppl. Br. (Doc.

55).)

        For the reasons that follow, this court will not extend an

implied cause of action to Plaintiffs to vindicate the

constitutional wrongs allegedly committed by these federal

officers in this new Bivens context. Plaintiffs' Claims VII-X

will be dismissed. 22

        A.   Bivens Claims

        In Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, the Supreme Court created a federal cause of action

against federal officers for their violations of the Fourth

Amendment. See 403 U.S. 388, 389 (1971). The Supreme Court's

decision, however, did not create general purpose liability for



     22 The dismissal will include any allegations against the
John/Jane Doe Defendants, who at all relevant times were the
employees who failed to complete a thorough background check of
Nevarez and adequately train employees. (See Am. Compl. (Doc.
39) If 31-32.)

                                - 73 -
federal officials. Rather, the scope of Bivens liability is

limited, allowing claims against defendants sued in their

individual capacities based only on their own wrongdoing. See

Norton v. United States, 581 F.2d 390, 393 (4th Cir. 1978). A

defendant must have directly and personally participated in

violating a plaintiff's constitutional rights. Thus, there is no

respondeat superior liability in a Bivens action, Trulock v.

Freeh, 275 F.3d 391, 402 (4th Cir. 2001), and alleging mere

negligence is not enough, Housecalls Home Health Care, Inc. v.

United States Department of Health & Human Services, 515 F.

Supp. 2d 616, 624 (M.D.N.C. 2007) (citing Oxendine v. Kaplan,

241 F.3d 1272, 1275 (10th Cir. 2001)).

     B.   The Supreme Court's Abbasi Framework

     In Abbasi, the Supreme Court recently urged lower courts to

exercise restraint in creating implied causes of action against

federal officials to enforce constitutional rights in new

contexts. See 137 S. Ct. at 1857. The Court went so far as to

clarify that "expanding the Bivens remedy is now a 'disfavored'

judicial activity." Id. (quoting Iqbal, 556 U.S. at 675).

     In Abbasi, a group of aliens who were detained after the

September 11th attacks brought claims against officers in the

Department of Justice and the wardens of the facility where they

were detained. 137 S. Ct. at 1851-52. Plaintiffs sought to


                             - 74 -
invoke Bivens, alleging that their detention and related acts

violated their Fourth Amendment rights and substantive due

process and equal protection rights under the Fifth Amendment.

Id. at 1853-54. Among other findings, the Supreme Court found

that plaintiffs' Fifth Amendment substantive due process claims

(the same constitutional violations alleged here) arose in a new

Bivens context. Id. at 1864-65. The Supreme Court vacated the

lower court's judgment and remanded for an analysis of any

special factors counselling hesitation in applying Bivens to a

new context. Id. at 1865.

     Thus, whether a Bivens remedy is available depends on a

two-step inquiry. First, the court must decide whether a

plaintiff is seeking a Bivens remedy in a new Bivens context.

See Abbasi 137 S. Ct. at 1859-60. If not, then the analysis

under Abbasi is finished, and the court can analyze the merits

of the claim. If the court determines that a case does arise in

a new Bivens context, then second, before extending a Bivens

remedy, the court must analyze whether there are '"special

factors counselling hesitation in the absence of affirmative

action by Congress.'" Id. at 1857 (quoting Carlson v. Green, 446

U.S. 14, 18 (1980); Bivens, 403 U.S. at 396).




                             - 75 -
         1.    A New Bivens Context

    This case arises in a new Bivens context. And, after

briefing the issue, the parties agree. (See Defs.' Suppl. Br.

(Doc. 54) at 4; Pls.' Suppl. Br. (Doc. 55) at 4.)

     A case arises in a new Bivens context if "[it] is different

in a meaningful way from previous Bivens cases decided by [the

Supreme] Court." Abbasi, 137 S. Ct. at 1859. In Abbasi, the

Supreme Court provided a non-exhaustive list of considerations

that might make a case meaningfully different, including:

     [T]he rank of the officers involved; the
     constitutional right at issue; the generality or
     specificity of the official action; the extent of
     judicial guidance as to how an officer should respond
     to the problem or emergency to be confronted; the
     statutory or other legal mandate under which the
     officer was operating; the risk of disruptive
     intrusions by the Judiciary into the functioning of
     other branches; or the presence of potential special
     factors that previous Bivens cases did not consider.

Id. at 1860.

     The Supreme Court has provided a plaintiff with a Bivens

remedy only three times. In Bivens itself, the Court permitted a

damages remedy against federal officers who violated plaintiff's

Fourth Amendment rights. 403 U.S. at 397. In Davis v. Passman,

the Court extended a Bivens remedy to a plaintiff who sued a

Congressman for gender discrimination in violation of her Fifth

Amendment rights. 442 U.S. 228, 248-49 (1979). And in Carlson,

the Court approved of an implied damages remedy under the Eighth

                             - 76 -
Amendment. 446 U.S. at 19. This case meaningfully differs from

Bivens, Davis, and Carlson.

    Plaintiffs allege that the Individual Defendants violated

Minor Plaintiffs' substantive due process rights under the Fifth

Amendment. (E.g., Am. Compl. (Doc. 39) ¶¶ 358-69.) In Davis, the

Supreme Court recognized an implied cause of action against a

federal official for his violation of a plaintiff's Fifth

Amendment right. 442 U.S. at 248-49. But "Bivens actions are not

recognized Amendment by Amendment in a wholesale fashion."

Wilson v. Libby, 498 F. Supp. 2d 74, 86 (D.D.C. 2007), aff'd,

535 F.3d 697 (D.C. Cir. 2008). Instead, Bivens actions "are

context-specific." Id.; see also F.D.I.C. v. Meyer, 510 U.S.

471, 484 n.9 (1994) ("[A] Bivens action alleging a violation of

the Due Process Clause of the Fifth Amendment may be appropriate

in some contexts, but not in others.").

     In Davis, the Supreme Court extended a Bivens remedy to a

plaintiff where a'federal official violated her rights under the

equal protection component of the Fifth Amendment. Davis, 442

U.S. at 248-49; see generally Butts v. Martin, 877 F.3d 571, 590

(5th Cir. 2017) (citing Bolling v. Sharpe, 347 U.S. 497, 499

(1954); quoting United States v. Windsor, 570 U.S. 744, 774

(2013)) (explaining that the Fifth Amendment does not contain an

equal protection clause but that "the Fifth Amendment's Due


                              - 77 -
Process clause contains within it the prohibition against

denying any person the equal protection of the laws"). The

Supreme Court has not extended a Bivens remedy to an alleged

substantive or procedural due process violation of the Fifth

Amendment by a federal official. See Lanuza v. Love, 899 F.3d

1019, 1026 (9th Cir. 2018) (citing Abbasi, 137 S. Ct. at 1860-

64) ("While the Supreme Court has not extended Bivens to a case

involving the substantive and procedural clauses of the Fifth

Amendment, Abbasi did not preclude the possibility of such an

extension.") 23

     The Fourth Circuit, in Loe v. Armistead, extended a Bivens

remedy at the motion to dismiss stage against federal officials

who deliberately denied plaintiff adequate medical care in

violation of his due process rights under the Fifth Amendment.

582 F.2d 1291, 1294-96 (4th Cir. 1978), cert. denied, 446 U.S.

928 (1980). The Fourth Circuit, however, construed what was



     23 In Abbasi, the Supreme Court found that petitioner's
prisoner abuse claim under the Fifth Amendment's substantive due
process component sought to extend Carlson, and derivatively,
Bivens, to a new context. 137 S. Ct. at 1864. The Supreme Court
vacated the lower court's decision and then remanded for an
analysis of any special factors counselling hesitation. Id. at
1865. On remand, the magistrate judge recommended that the
claims against the individual defendants be dismissed because
the FTCA provided plaintiffs with a sufficient alternative
remedy, precluding a Bivens remedy. Turkmen v. Ashcroft, No.
02-CV-2307 (DLI)(SMG), 2018 WL 4026734, at *12-13 (E.D.N.Y.
Aug. 13, 2018) (Gold, Mag. J.) (report and recommendation not
yet adopted). The case is still pending.

                             - 78 -
brought as an Eighth Amendment claim as a Fifth Amendment due

process claim because plaintiff was not a prisoner under a

judgment of conviction. Id. at 1293-94. In fact, in Carlson,

where the Supreme Court granted a Bivens remedy for an Eighth

Amendment violation, the Court noted that "another petition for

certiorari being held pending disposition of this case," i.e.,

Loe, warranted the court addressing whether a remedy was

available directly under the Constitution despite the

availability of the FTCA. Carlson, 446 U.S. at 16-17 & n.2

(citing Loe, 582 F.3d at 1291).

     The Fourth Circuit decided Loe decades before the Supreme

Court decided Abbasi, again admonishing lower courts to exercise

restraint in extending Bivens remedies beyond contexts in which

the Supreme Court had done so. Also, the facts and rights at

issue in Loe more closely resemble those in Carlson than those

here. Thus, this court has little trouble finding that this case

arises in a new Bivens context based solely on the meaningful

difference of the constitutional right at issue here, see

Abbasi, 137 S. Ct. at 1860, that is, the Fifth Amendment

substantive due process right to attend elementary school free

of sexual abuse.




                             - 79 -
         2.    Special Factors Counselling Hesitation

     Turning to step two under the Supreme Court's framework in

Abbasi, this case involves several special factors counselling

hesitation. Cumulatively, those special factors cause this court

not to extend a Bivens remedy to Plaintiffs.

     To be a "special factor counselling hesitation," a factor

need only cause a court to hesitate before answering "whether

the Judiciary is well suited, absent congressional action or

instruction, to consider and weigh the costs and benefits" of

extending a Bivens remedy. See Abbasi, 137 S. Ct. at 1858.

Though the Supreme Court has not exhaustively enumerated special

factors counselling hesitation, "two are particularly weighty:

the existence of an alternative remedial structure and

separation-of-powers principles." Bistrian v. Levi, 912 F.3d 79,

90 (3d Cir. 2018) (citing Abbasi, 137 S. Ct. at 1857-58). Other

special factors relevant here include: "whether Congress has

already acted in th[is] arena, suggesting it does not 'want the

Judiciary to interfere'; whether a claim addresses individual

conduct or a broader policy question; whether litigation would

intrude on the function of other branches of government; and

whether national security is at stake." Id. (quoting Abbasi, at

1856-63). This court proceeds with these principles in mind.




                             - 80 -
              (a)     Alternative Remedies

    The existence of an alternative remedial structure capable

of protecting the constitutional rights at stake can alone

preclude a court from authorizing a Bivens remedy in a new

context. See Abbasi, 137 S. Ct. at 1858; Liff, 881 F.3d at 918.

Alternative remedies "can take many forms, including

administrative, statutory, equitable, and state law remedies."

Vega v. United States, 881 F.3d 1146, 1154 (9th Cir. 2018). An

available remedial process need not provide complete relief, it

need only be adequate to vindicate the violation of the right at

issue in order to preclude a Bivens remedy. See Dunbar Corp. v.

Lindsey, 905 F.2d 754, 762 (4th Cir. 1990).

     Here, there are other remedies available to Plaintiffs. But

this court does not find them sufficiently capable of protecting

the Minor Plaintiffs' constitutional rights to alone preclude

this Bivens action.

     The FTCA, including the related administrative remedies

that must be exhausted thereunder, is the most apparent

alternative remedial avenue. Paradoxically, the Individual

Defendants argue that the FTCA itself might not be a sufficient

alternative remedy, (Defs.' Suppl. Br. (Doc. 54) at 6), and

Plaintiffs have essentially conceded that the viability of their

Bivens claims is dependent on their FTCA action being dismissed.


                               - 81 -
(See Pls.' Br. (Doc. 55) at 2 ("[T]he Bivens action should be

allowed to proceed if the Court dismisses the FTCA

action .   . .").) This court, however, does not find that the

FTCA precludes a Bivens remedy on its own, which, in turn, means

that the administrative remedies required to be exhausted under

the FTCA are not sufficient alternative remedies.

     As they were required to, Plaintiffs attempted to avail

themselves of the FTCA-related administrative remedies. See 28

U.S.C. §§ 2401(b), 2675(a); (Am. Compl. (Doc   39) ¶ 19).

Plaintiffs allege that they "presented their claims to the

Office of the Staff Judge Advocate for administrative

settlement" and received no "substantive response." (Am. Compl.

(Doc. 39) ¶ 19.) Taking the allegation in the Complaint as true,

the available administrative remedies were not adequate. This is

not a case where administrative claims with a federal agency led

to a settlement offer. See Doe v. Meron, Civil Action No.

PX-17-812, 2018 WL 3619538, at *13 (D. Md. July 30, 2018),

appeal filed, No. 18-2024 (4th Cir. Sept. 5, 2018). And this is

not a case where administrative remedies otherwise provided

relief. See Goree v. Serio, 735 F. App'x 894, 895 (7th Cir.

2018) (finding administrative remedies that had in fact provided

relief in the form of expungement of a disciplinary report




                             - 82 -
related to the same conduct underlying the lawsuit were in part

sufficient to preclude a Bivens remedy).

    As to the FTCA itself, the Supreme Court wrote in Carlson

that it was "crystal clear that Congress views FTCA and Bivens

as parallel, complementary causes of action .     ." 446 U.S. at

19-20. Following the Supreme Court's decision in Abbasi,

however, some courts have found that the availability of an FTCA

claim precludes a related Bivens claim. For example, on remand

in Abbasi, the magistrate judge found that the FTCA was an

adequate alternative remedy to vindicate the constitutional

wrong at issue there. Turkmen, 2018 WL 4026734, at *9-*11. The

magistrate judge found that the Supreme Court in Abbasi took "a

far broader view of those alternative remedies that foreclose

assertion of a claim under Bivens." Turkmen, 2018 WL 4026734, at

*10 (comparing Carlson, 446 U.S. at 18-19 (finding Bivens claims

precluded "when defendants show that Congress has provided an

alternative remedy which it explicitly, declared to be a

substitute for recovery directly under the Constitution and

viewed as equally effective"), with Abbasi, 137 S. Ct. at 1858

(emphasis added) ("[I]f Congress has created any alternative,

existing process for protecting the injured party's interest

that itself may" preclude a Bivens remedy)). In this circuit,

district courts have disagreed on whether the availability of an



                              - 83 -
FTCA action precludes a Bivens remedy following the Supreme

Court's decision in Abbasi. Compare Linlor v. Poison, 263 F.

Supp. 3d 613, 621 (E.D. Va. 2017) (citations omitted) ("[T]he

Supreme Court has squarely held that the FTCA does not provide

an alternative remedial process bearing on the availability of a

Bivens remedy."), with Johnson v. Roberts, C/A No. 3:17-3017-

JFA-SVH, 2018 WL 6363921, at *5 (D.S.C. Oct. 17, 2018), report

and recommendation adopted, C/A No. 3:17-3017-JFA-SVH, 2018 WL

6344136 (D.S.C. Dec. 5, 2018) (finding a Bivens claim precluded

because the FTCA is a sufficient alternative remedy to "address

claims against the United States for personal injuries caused by

government employees acting within the scope of their

employment"); compare also Lineberry v. Johnson, Civil Action

No. 5:17-04124, 2018 WL 4232907, at *10 (S.D. W. Va. Aug. 10,

2018), report and recommendation adopted sub nom., Lineberry v.

United States, CIVIL ACTION NO. 5:17-CV-04124, 2018 WL 4224458

(S.D. W. Va. Sept. 5, 2018) (finding "that the FTCA and state

tort law" were not appropriate alternative remedies for

plaintiff's constitutional claims), with Clemmons v. United

States, Case No. 0:16-cv-1305-DCC, 2018 WL 4959093, at *3-*4

(D.S.C. Oct. 15, 2018) (noting alternative remedies of the

Federal Bureau of Prisons' administrative grievance process and

the FTCA in a case involving denial of access to courts under



                             - 84 -
the First Amendment). This court does not find that the Supreme

Court took such a broad view in Abbasi of those alternative

remedies precluding a Bivens action. Because the availability of

the FTCA (or alternative remedies generally) is not

determinative of Plaintiffs' Bivens claims surviving, a quick

summary will suffice.

     First, the Supreme Court in Abbasi did not overrule any of

its precedent, which has consistently held or reiterated that

the FTCA is not an alternative remedy precluding Bivens claims,

as the Third Circuit recently reiterated in a post-Abbasi case.

See Bistrian, 912 F.3d at 92 (quoting Corr. Servs. Corp. v.

Malesko, 534 U.S. 61, 68 (2001); Carlson, 446 U.S. at 21; citing

Bush v. Lucas, 462 U.S. 367, 378 (1983)) ("[T]he existence of an

FTCA remedy does not foreclose an analogous remedy under Bivens.

According to the Supreme Court, it is 'crystal clear that

congress intended the FTCA and Bivens to serve as parallel and

complementary sources of liability.'"); see also, Wilkie v.

Robbins, 551 U.S. 537, 553-55 (2007) (quoting Carlson, 446 U.S.

at 19-20) (noting the Court's holding in Carlson that the "FTCA

and Bivens remedies were 'parallel, complementary causes of

action' and that the availability of the former did not preempt

the latter"). If the Supreme Court wanted to overrule its

earlier precedent in Abbasi, it would have done so explicitly.


                             - 85 -
    Second, Bivens and FTCA actions vindicate different wrongs.

Bivens remedies vindicate violations of constitutional rights by

federal employees. See Bivens, 403 U.S. at 395-97. On the other

hand, federal constitutional violations are not necessarily

cognizable under the FTCA, which allows suit against the United

States in cases arising out of federal employees' negligence.

See Meyer, 510 U.S. at 477 (describing that the source of

liability under the FTCA is the law of the relevant state;

concluding that a "constitutional tort claim is not 'cognizable'

under § 1346(b)"); cf. Rodriguez v. Swartz, 899 F.3d 719, 740

(9th Cir. 2018), petition for cert. filed,        U.S.      , (U.S.

Sept. 7, 2018) (No. 18-309) (discussing the FTCA's exception

under 28 U.S.C. § 2679(b)(2)(A) for Bivens claims, ensuring that

"federal officers cannot dodge liability for their own

constitutional violations"). For similar reasons, though

Plaintiffs might have been able to pursue state tort claims

against Nevarez - he was presumably not acting within the scope

of his employment and thus the Westfall Act's immunity would not

preclude such a suit   state tort actions are unable to

vindicate an alleged constitutional violation of Plaintiffs'

Fifth Amendment substantive due process rights.

     The FTCA remains today an insufficient "protector of the

citizens' constitutional rights . . . ." Carlson, 446 U.S. at



                             - 86 -
23. While certainly a special factor counselling hesitation, the

existence of the FTCA as a remedial alternative does not alone

compel this court to find that it precludes an extension of

Bivens here.24

                 (b)   Separation of Powers

     This case presents significant separation-of-powers

concerns. Most notably, there has been substantial legislative

and executive activity in the child-abuse context, specifically

involving the military.

                       (i)   Legislative Action



     24 The court notes two additional alternative remedies
without opining on the viability of either. First, as the
Individual Defendants argue, Plaintiffs might have been able to
pursue a claim under the Military Claims Act. (See Defs.' Suppl.
Br. (Doc. 54) at 7.) In Meron, a district court recently found
that the Military Claims Act "afforded Plaintiffs at least one
comprehensive and adequate avenue for relief." 2018 WL 3619538,
at *13 (citing 10 U.S.C. § 2733). Second, Plaintiffs might have
pursued a claim against Nevarez himself under 18 U.S.C. § 2255,
see infra at 89, for a violation of 18 U.S.C. § 2242, regarding
sexual abuse "in the special maritime and territorial
jurisdiction of the United States." See 18 U.S.C. § 7(3)
(defining "special maritime and territorial jurisdiction of the
United States" to include "[a]ny lands reserved or acquired for
the use of the United States . . . or any place purchased or
otherwise acquired by the United States by consent of the
legislature of the State in which the same shall be, for the
erection of a fort"); see also Smith v. Husband, 376 F. Supp 2d
603, 613 (E.D. Va. 2005) (criminal conviction is not a
prerequisite to an action under § 2255).

     Relatedly, as to Plaintiffs' allegations regarding the
insufficiency of the criminal investigation, as the court told
the parties at oral argument, this court does not view criminal
investigations as adequate alternative remedies in this context.

                                 - 87 -
    "[L]egislative action suggesting that Congress does not

want a damages remedy is itself a factor counselling

hesitation." Abbasi, 137 S. Ct. at 1865. Legislation without a

standalone damages remedy, in contexts where the Supreme Court

has previously allowed a Bivens remedy, can strongly suggest

that Congress purposely chose not to extend a damages remedy to

private plaintiffs in those contexts. See id.

     In the absence of the Supreme Court previously extending a

Bivens remedy to a plaintiff alleging sexual abuse at a

federally-operated school, Congress obviously could not extend

or preclude an existing Bivens remedy when it passed VACA in

1990 (and subsequently reauthorized it). See 34 U.S.C. § 20301

et seq. (The reporting statute at issue here is under VACA. See

34 U.S.C. § 20341.) But Congress presumably could have enacted a

corresponding Bivens-type cause of action for private litigants

when enacting VACA. Congress was likely aware of 42 U.S.C.

§ 1983 litigation involving sexual abuse in public schools when

enacting and reauthorizing VACA. See, e.g., Doe v. Taylor Indep.

Sch. Dist., 15 F.3d 443 (5th Cir. 1994); Stoneking v. Bradford

Area Sch. Dist., 882 F.2d 720 (3d Cir. 1989); Pesce v. J.




                             - 88 -
Sterling Morton High Sch., 830 F.2d 789, 790 (7th Cir. 1987).25

As the Individual Defendants point out, (see Defs.' Suppl. Br.

(Doc. 54) at 8), Congress chose to include a freestanding civil

damages remedy when first passing the Child Abuse Victims'

Rights Acts of 1986. See 18 U.S.C. § 2255. That damages statute,

18 U.S.C. § 2255, grants minor victims a cause of action for

certain sexual abuse, forced labor, transporting in minors, and

child pornography offenses. That Congress chose not to include a

damages remedy when passing VACA, four years later, weighs

against judicially creating an implied cause of action here.26

     Further, the Individual Defendants persuasively argue that

"[b]oth Congress and the Executive Branch have been very active



     25 However, the court also weighs the history of § 1983
litigation involving student sexual abuse in favor of extending
a Bivens remedy here and in resolving any legislative ambiguity.
Cf. Mynor Abdiel TUN-COS v. Perrotte, Civil Action No. 1:17-cv-
943 (AJT/TCB), 2018 WL 3616863, at *8 (E.D. Va. Apr. 5, 2018)
("Congress's silence in this context does not reliably reflect
any congressional intent to preclude a Bivens damages remedy,
particularly given the long standing judicial recognition of a
Bivens remedy for the types of Fourth and Fifth Amendment claims
asserted in this case."); see also-Pumphrey v. Coakley, CIVIL
ACTION NO. 5:15-cv-14430, 2018 WL 1359047, at *5 (S.D. W. Va.
Mar. 16, 2018) (assuming arguendo that the case presented a
Bivens expansion, "[t]hese claims of direct and specific
excessive force are frequently litigated and well-suited to
judicial consideration, even absent congressional action").

     26 This court notes that at least two other courts have
found that 34 U.S.C. § 20341 created no cause of action. See
Adams v. United States, No. 07-809C, 2008 WL 4725452, at *2
(Fed. Cl. Ct. July 16, 2008); Graham v. Rawley, Civil Action No.
14-6743, 2016 WL 7477756, at *4 (D.N.J. Dec. 29, 2016).

                              - 89 -
in the area of [child] abuse in the military [specifically]."

(Defs.' Suppl. Br. (Doc. 54) at 8-9.) The Complaint supports

this argument. In the Complaint, Plaintiffs allege that Congress

mandated that the DoD establish the FAP "to prevent and protect

against child sexual abuse and other kinds of abuse of children

of military personnel .     ." (Am. Compl. (Doc. 39)

  37.A.ii.); see 10 U.S.C. § 1058 (mandating that the Secretary

of Defense prescribe the definition of "domestic violence" for

purposes of § 1058 and other necessary regulations); see also 32

C.F.R. § 61.1 (establishing policy and assigning

responsibilities for addressing child abuse through the FAP

pursuant to, in part, 10 U.S.C. § 1058(b)). Plaintiffs cite

numerous DoD regulations in alleging that Defendants had a duty

to protect Plaintiffs from sexual abuse and to prevent, report,

investigate, and treat it. (Am. Compl. (Doc. 39) $ 37.)

Congress's concern in this area is obvious and, while the

seriousness of child sex abuse cannot be overstated, this

court's special-factors inquiry at the stage of deciding whether

or not to extend a Bivens remedy is not into the efficacy of

Congress's regulations and the Individual Defendants' compliance

with them. Rather, the existence of the copious regulations as

evidence of Congress's intent is the pertinent fact. As with

"any inquiry respecting the . . . intent of Congress . .



                             - 90 -
[where] Congressional interest has been 'frequent and intense,'"

and Congress has chosen not to extend a damages remedy,

Congress's silence is relevant. Abbasi, 137 S. Ct. at 1862

(quoting Schweiker v. Chilicky, 487 U.S. 412, 425-26 (1988)).

     In sum, Congress's active legislation in the specific area

of child abuse within the military, as well as the DoD's

creation of the FAP and promulgation of numerous regulations in

this context, are special factors counselling hesitation.

                    (ii) The DoD Context

     The DoD context of this case is the most significant

special factor counselling hesitation, as "[t]he need for

special regulations in relation to military discipline, and the

consequent need and justification for a special and exclusive

system of military justice, is too obvious to require extensive

discussion." Chappell v. Wallace, 462 U.S. 296, 300 (1983). In

addition, "[e]xtending Bivens to this context would likely also

lead to increased litigation and subject the [DoD] to the

burdens of discovery and the litigation process." Jangjoo v.

Sieg, 319 F. Supp. 3d 207, 217 (D.D.C. 2018). Further, as

discussed, the Complaint references an abundance of DoD

regulations, and this case might require this court to analyze

military policies and practices, "a province almost always

reserved for review, enforcement and adjudication through the


                             - 91 -
Legislative or Executive branches." Meron, 2018 WL 3619538, at

*11. Finally, litigation involving the workings of the DOD might

require court intrusion into not just a co-equal branch of

government, but one responsible for our national security and

sensitive information. See Abbasi, 137 S. Ct. at 1861 (quoting

Dep't of Navy v. Egan, 484 U.S. 518, 530 (1988)) ("'[C]ourts

traditionally have been reluctant to intrude upon the authority

of the Executive in military and national security affairs'

unless 'Congress specifically has provided otherwise.'"). In

Abbasi, the Supreme Court found that Congress had not provided

otherwise in the context of the detention policies at issue, see

137 S. Ct. at 1861, and here, Congress has not provided

otherwise in the context of child sexual abuse occurring on a

military base at a DOD-operated school.

     Relatedly, "[t]he Supreme Court has never created or even

favorably mentioned the possibility of a non-statutory right of

action for damages against military personnel, and it has twice

held that it would be inappropriate to create such a claim for

damages." Vance v. Rumsfeld, 701 F.3d 193, 199 (7th Cir. 2012)

(citing Chappell, 462 U.S. at 296; United States v. Stanley, 483

U.S. 669 (1987)). Defendant Sicinski, a colonel in the United

States Army, is a high-ranking official in the United States

military and was the Fort Bragg Garrison Commander during the



                             - 92 -
relevant time. His rank is "a far cry from [either the] FBI line

agents or prison guards" in Bivens and Carlson, respectively.

See Meron 2018 WL 3619538, at *11.

    But this court also finds this case's military context

unique. The relevant alleged acts and omissions did occur on a

United States military base, yet for the most part involve

regulations and employees of the DoDEA, a civilian agency of the

DoD. To some extent, this case does not present the same

concerns generally associated with litigation involving our

military. This is not an incident-to-service case, see Feres v.

United States, 340 U.S. 135, 146 (1950), and does not involve

"enlisted military personnel [seeking] a Bivens-type remedy

against their superior officers," Chappell, 462 U.S. at 304.

Plaintiffs' allegations do not involve sensitive issues of

national security or the administration of a uniquely defense-

orientated institution in the same manner as another case

involving the DoD might. See Doe v. Hagenbeck, 870 F.3d 36, 49

(2d Cir. 2017) (declining to permit female cadet's Bivens claim

against commanding officers at the United States Military

Academy because "West Point is part of the [Don and its] cadets

are service members"). This case involves young children

attending an elementary school operated by a civilian agency of

the DoD.



                             - 93 -
    Further, Plaintiffs do not seek to "altern an entity's

policy." Abbasi, 137 S. Ct. at 1860. Their claims address

individual conduct, and they seek "compensation for a past

wrong, not prospective relief from considered agency action."

Linlor, 263 F. Supp. 3d at 621; see Bistrian, 912 F.3d at 90

(citing Abbasi, 137 S. Ct. at 1856-63). Plaintiffs do not

challenge the constitutionality or sufficiency of the DoD

policies, merely the execution of them. Unlike the detention

policy claims challenged in Abbasi, the claims here do not to

the same degree "call into question the formulation and

implementation of a general policy." 137 S. Ct. at 1860.

     Nevertheless, this case presents several factors - most

notably legislative action and the DOD context - that cause this

court to hesitate before answering "whether the Judiciary is

well suited, absent congressional action or instruction, to

consider and weigh the costs and benefits of allowing" a Bivens

action to proceed. See Abbasi, 137 S. Ct. at 1858. On balance,

those special factors counselling hesitation are better

"committed to those who write the laws rather than those who

interpret them." Id. at 1857 (citations and internal quotation

marks omitted). Following the Supreme Court's most recent

exhortation, this court is unable to extend a Bivens remedy

here.



                             - 94 -
IV.   CONCLUSION

      For the reasons set forth herein, IT IS HEREBY ORDERED that

the Motion to Dismiss Plaintiffs' Amended Complaint filed by

Defendant United States of America, (Doc. 40), is GRANTED IN

PART AND DENIED IN PART, in that:

      1.   The United States' Motion to Dismiss, (Doc. 40), is

GRANTED as to Claims III and IV, and those claims are hereby

DISMISSED WITH PREJUDICE; and

      2.   The United States' Motion to Dismiss, (Doc. 40), is

GRANTED IN PART AND DENIED IN PART as to Claims I and VI, in

that the United States' Motion is GRANTED as to allegations

preceding October 11, 2011, and those allegations in Claims I

and VI are hereby DISMISSED WITHOUT PREJUDICE, and DENIED as to

the Government's conduct beginning on October 11, 2011 and

continuing thereafter; and

      3.   The United States' Motion to Dismiss, (Doc. 40), is

GRANTED IN PART AND DENIED IN PART as to Claim II, in that the

United States' Motion is GRANTED as to Danny, Timmy, and Wyatt,

and Claim II is hereby DISMISSED WITHOUT PREJUDICE as to those

Minor Plaintiffs, and DENIED as to Adam and Robby, as further

set forth herein; and

      5.   The United States' Motion to Dismiss, (Doc. 40), is

GRANTED IN PART AND DENIED IN PART as to Claim V, in that the


                                - 95 -
United States' Motion is GRANTED as to all Plaintiffs and all

allegations that do not concern a failure to report, and Claim V

is hereby DISMISSED WITH PREJUDICE to that extent, and DENIED to

the extent that Claim V alleges negligence per se for the

Government's failure to report suspected child abuse on or after

October 11, 2011.

    IT IS FURTHER ORDERED that the Individual Defendants'

Motion to Dismiss, (Doc. 42), is GRANTED, and Claims VII-X are

hereby DISMISSED WITH PREJUDICE.

    IT IS FURTHER ORDERED that Defendants' Motion for a Stay,

(Doc. 48), is DENIED as moot.
             4hb-
    This the n 7    day of March, 2019.




                            /A.) U/L6.471,t_ L •
                                United States District Ju




                                - 96 -
